             No. 1:20-bk-00738               Doc 1       Filed 09/29/20            Entered 09/29/20 17:00:58                   Page 1 of 134
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF WEST VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Ryan Environmental,LLC

2.   All other names debtor
     used in the last 8 years     DBA Ryan Energy Services
     Include any assumed          DBA Ryan Pipeline Services
     names, trade names and       DBA Ryan Corrosion Services
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5793 W. Veterans Memorial Hwy, Ste 101
                                  Bridgeport, WV 26330
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harrison                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Ryan                                                                                 Case number (if known)
            No.Environmental,LLC
          Name
                1:20-bk-00738                    Doc 1       Filed 09/29/20            Entered 09/29/20     17:00:58              Page 2 of 134

7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   Ryan                                                                                Case number (if known)
           No.Environmental,LLC
         Name
               1:20-bk-00738                 Doc 1        Filed 09/29/20             Entered 09/29/20     17:00:58                 Page 3 of 134

11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Ryan                                                                              Case number (if known)
            No.Environmental,LLC
          Name
                1:20-bk-00738               Doc 1        Filed 09/29/20             Entered 09/29/20     17:00:58                Page 4 of 134

          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 29, 2020
                                                  MM / DD / YYYY


                             X   /s/ Clayton Rice                                                        Clayton Rice
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Martin P. Sheehan                                                    Date September 29, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Martin P. Sheehan 4812
                                 Printed name

                                 SHEEHAN & ASSOCIATES, P.L.L.C.
                                 Firm name

                                 1 Community St., Ste 200
                                 Wheeling, WV 26003
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     304-232-1064                  Email address      sheehanbankruptcy@wvdsl.net

                                 4812 WV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
          No. 1:20-bk-00738                       Doc 1          Filed 09/29/20             Entered 09/29/20 17:00:58           Page 5 of 134



 Fill in this information to identify the case:

 Debtor name         Ryan Environmental,LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 29, 2020                      X /s/ Clayton Rice
                                                                       Signature of individual signing on behalf of debtor

                                                                       Clayton Rice
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               No. 1:20-bk-00738                       Doc 1         Filed 09/29/20           Entered 09/29/20 17:00:58                            Page 6 of 134
 Fill in this information to identify the case:
 Debtor name Ryan Environmental,LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF WEST                                                                                    Check if this is an
                                                VIRGINIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ACUREN                                                                                                                                                                   $36,534.96
 INSPECTION INC
 PO BOX 846313
 Dallas, TX
 75284-6313
 ATLANTIC                                                                                                                                                                 $64,095.10
 NITROGEN AND
 TESTING LLC
 100 HAMILTON ST.
 Washington, PA
 15301
 BRIDGEPORT                                                                                                                                                             $122,474.16
 EQUIP & TOOL
 500 HALL STREET
 Bridgeport, OH
 43912
 CAVA & BANKO,                                                                                                                                                            $60,382.75
 P.L.L.C.
 117 EAST MAIN
 STREET
 Bridgeport, WV
 26330
 CECIL I. WALKER                                                                                                                                                          $67,958.28
 MACHINERY CO
 29773 NEWTWORK
 PLACE
 Chicago, IL
 60673-1297
 Clayton Rice                                                                                                    $1,130,305.02                         $0.00          $1,130,305.02
 2045 Natalie Drive
 Bridgeport, WV
 26330
 CLEVELAND                                                                                                                                                              $233,631.94
 BROTHERS EQUIP
 CO., INC.
 PO BOX 417094
 Boston, MA
 02241-7094

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               No. 1:20-bk-00738                       Doc 1         Filed 09/29/20           Entered 09/29/20 17:00:58                            Page 7 of 134

 Debtor    Ryan Environmental,LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DIEFFENBAUCH &                                                                                                                                                           $53,490.00
 HRITZ, LLC
 1095 CHAPLIN
 ROAD
 Suite 200
 Morgantown, WV
 26501
 First United Bank &                                            No collateral                                                                                         $3,105,800.00
 Trust
 19 South Second
 Street
 Oakland, MD 21550
 HIGHMARK WV                                                                                                                                                              $38,024.21
 PO BOX 382153
 Pittsburgh, PA
 15251-8113
 HOG LICK                                                                                                                                                                 $58,537.67
 AGGREGATES LLC
 340 HOG LICK
 HOLLOW
 Fairmont, WV 26554
 INSTANT GROWTH                                                                                                                                                         $150,626.00
 HYDROSEEDING,
 LLC
 140 VIP DRIVE
 Masontown, WV
 26542
 JAN X-RAY                                                                                                                                                              $130,071.00
 SERVICES, INC.
 PO Box 29253
 New York, NY
 10087-9253
 LIGONIER                                                                                                                                                               $160,520.00
 CONSTRUCTION
 COMPANY
 P.O. BOX 277
 Laughlintown, PA
 15655
 PRODUCTIVITY                                                                                                                                                             $75,951.07
 PLUS
 DEPT. 93 -
 55002218881
 Phoenix, AZ
 85062-8004
 RIDGE RUNNER                                                                                                                                                           $278,230.29
 PIPELINE
 SERVICES
 P.O. Box 159
 Maidsville, WV
 26541




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               No. 1:20-bk-00738                       Doc 1         Filed 09/29/20           Entered 09/29/20 17:00:58                            Page 8 of 134

 Debtor    Ryan Environmental,LLC                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 RYAN                                                                                                                                                                   $128,804.12
 ENVIRONMENTAL
 TRANSPORT
 5793 W. VETERANS
 MEMORIAL HWY
 Bridgeport, WV
 26330
 SOUTHEASTERN                                                                                                                                                             $68,009.21
 EQUIPMENT CO.,
 INC.
 PO BOX 536
 Cambridge, OH
 43725
 THREE-D DRILLING                                                                                                                                                         $84,572.00
 INC
 2839 DOGTOWN RD
 Reedsville, WV
 26547-9729
 UNITED RENTALS                                                                                                                                                           $65,350.16
 (NO. AMERICA),
 INC.
 PO BOX 100711
 Atlanta, GA
 30384-0711




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           No.
 Fill in this    1:20-bk-00738
              information                 Doc
                          to identify the case:                        1       Filed 09/29/20                         Entered 09/29/20 17:00:58                                    Page 9 of 134
 Debtor name            Ryan Environmental,LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                                                                        Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        6,572,062.01

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        6,572,062.01


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $       10,174,860.60


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        6,186,208.11


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $         16,361,068.71




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
 Fill in thisNo.  1:20-bk-00738
             information                   Doc
                         to identify the case:               1       Filed 09/29/20 Entered 09/29/20 17:00:58                      Page 10 of
 Debtor name
                                                                                 134
                     Ryan Environmental,LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     First United Bank                                       Checking                        6255                                  $390,546.56




           3.2.     MVB                                                     Checking / Payroll              8313                                  $440,556.79




           3.3.     MVB Commercial                                          Lockbox                         6394                                             $0.00




           3.4.     Premier Bank - PPP Funds                                Checking                        2872                                  $467,713.27



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $1,298,816.62
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             No. 1:20-bk-00738                      Doc 1             Filed 09/29/20 Entered 09/29/20 17:00:58                  Page 11 of
 Debtor           Ryan Environmental,LLC                                          134     Case number (If known)
                  Name

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Enterprise truck lease capitalized downpayments                                                                         $8,330.78




           8.2.     Repairs for fusion machines-waiting on insurance claims-Scheele Engin                                                 $25,420.00




           8.3.     Other prepaids                                                                                                        $18,624.52




           8.4.     Prepaid Insurance-AFCO Premium Finance                                                                                $93,642.90




 9.        Total of Part 2.                                                                                                          $146,018.20
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         1,724,814.82        -                                0.00 = ....         $1,724,814.82
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                               150,735.17       -                               0.00 =....             $150,735.17
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                               183,184.00       -                               0.00 =....             $183,184.00
                                              face amount                            doubtful or uncollectible accounts



           11b. Over 90 days old:                                    63,368.25   -                               0.00 =....               $63,368.25
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                         $2,122,102.24
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58                  Page 12 of
 Debtor         Ryan Environmental,LLC                                           134     Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of     Valuation method used    Current value of
                                                      physical inventory         debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Supplies and material
           See attached                                                                        $0.00                                      $25,000.00


           Small tools/machiner
           See attached                                                                        $0.00                                      $25,000.00




 23.       Total of Part 5.                                                                                                           $50,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                      Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of     Valuation method used    Current value of
                                                                                 debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office See attached                                                                 $0.00   Appraisal                          $11,060.86


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58                Page 13 of
 Debtor         Ryan Environmental,LLC                                           134     Case number (If known)
                Name



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer equipment See attached                                                  $0.00                                       $19,086.44



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                            $30,147.30
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Vehicle See attached                                                   $0.00                                      $154,900.68


           47.2.     Trailers                                                               $0.00                                       $71,068.38



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Heavy Machinery                                                                  $0.00                                    $1,491,502.78


           Other                                                                            $0.00                                      $995,105.78



 51.       Total of Part 8.                                                                                                      $2,712,577.62
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58                  Page 14 of
 Debtor         Ryan Environmental,LLC                                           134     Case number (If known)
                Name


               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     Lease                                                                  $0.00                                                   $0.00




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Ryanenv.com                                                                     $0.00                                                   $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58           Page 15 of
 Debtor         Ryan Environmental,LLC                                           134     Case number (If known)
                Name

            goodwill                                                                 $986,892.00                                              $0.00



 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Work in progress - various small jobs                                                                                    $212,400.03




 78.        Total of Part 11.                                                                                                     $212,400.03
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              No. 1:20-bk-00738                          Doc 1           Filed 09/29/20 Entered 09/29/20 17:00:58                                        Page 16 of
 Debtor          Ryan Environmental,LLC                                              134     Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,298,816.62

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $146,018.20

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,122,102.24

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $50,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $30,147.30

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $2,712,577.62

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $212,400.03

 91. Total. Add lines 80 through 90 for each column                                                         $6,572,062.01            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $6,572,062.01




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                                                     Ryan Environmental, LLC
                                                                           Aged Receivables
              No. 1:20-bk-00738                  Doc 1                                Filed 09/29/20
                                                                                                   As of Aug 31, 2020Entered 09/29/20 17:00:58       Page 17 of
Filter Criteria includes: 1) Includes Drop Shipments. Report order is by ID. Report is printed in Detail Format.
                                                                                                                 134


Customer ID                Customer                                             Invoice/CM #              0-30          31-60          61-90     Over 90 days   Amount Due
ABRAHAM LINC CORP          ABRAHAM LINC CORPORATION                             11428                                              40,697.14                      40,697.14
ABRAHAM LINC CORP          ABRAHAM LINC CORPORATION                             11578                10,710.12                                                    10,710.12
ABRAHAM LINC CORP          ABRAHAM LINC CORPORATION                             11578A               18,542.99                                                    18,542.99

ABRAHAM LINC CORP          ABRAHAM LINC CORPORATION                                                  29,253.11                     40,697.14                      69,950.25

ANDERSON EXCAVATING        ANDERSON EXCAVATING, LLC                             11119                                                                4,169.69      4,169.69

ANDERSON EXCAVATING        ANDERSON EXCAVATING, LLC                                                                                                  4,169.69      4,169.69

ANTERO                     ANTERO RESOURCES CORPORATION                         11574                  3,629.34                                                    3,629.34

ANTERO                     ANTERO RESOURCES CORPORATION                                                3,629.34                                                    3,629.34

ARSENAL RESOURCES          ARSENAL RESOURCES                                    10899                                                                2,835.00      2,835.00
ARSENAL RESOURCES          ARSENAL RESOURCES                                    11470                                               1,092.00                       1,092.00
ARSENAL RESOURCES          ARSENAL RESOURCES                                    11503                                1,245.00                                      1,245.00
ARSENAL RESOURCES          ARSENAL RESOURCES                                    11504                                1,245.00                                      1,245.00

ARSENAL RESOURCES          ARSENAL RESOURCES                                                                         2,490.00       1,092.00         2,835.00      6,417.00

BFS                        BFS FOOD STORES                                      11279                                                                  795.00        795.00

BFS                        BFS FOOD STORES                                                                                                             795.00        795.00

BJ SERVICES                BJ SERVICES                                          11380                                                                7,151.29      7,151.29
BJ SERVICES                BJ SERVICES                                          11462                                              10,667.61                      10,667.61

BJ SERVICES                BJ SERVICES                                                                                             10,667.61         7,151.29     17,818.90

BURNS TRUCKING             BURNS MOTOR FREIGHT                                  11149                                                               21,036.89     21,036.89

BURNS TRUCKING             BURNS MOTOR FREIGHT                                                                                                      21,036.89     21,036.89

CENTRAL SUPPLY             CENTRAL SUPPLY                                       11521                               10,980.67                                     10,980.67

CENTRAL SUPPLY             CENTRAL SUPPLY                                                                           10,980.67                                     10,980.67

CHEMTRON                   CHEMTRON                                             10273                                                                  300.00        300.00

CHEMTRON                   CHEMTRON                                                                                                                    300.00        300.00

CLAYTON RICE               CLAYTON RICE                                         11298                                                                6,810.98      6,810.98

CLAYTON RICE               CLAYTON RICE                                                                                                              6,810.98      6,810.98

CMI                        COMPLIANCE MANAGEMENT INTERNATIONAL                  11291                                                                  130.00        130.00

CMI                        COMPLIANCE MANAGEMENT INTERNATIONAL                                                                                         130.00        130.00

CNX GAS - JANE LEW         CNX RESOURCES CORPORATION                            11463                                              30,580.88                      30,580.88

CNX GAS - JANE LEW         CNX RESOURCES CORPORATION                                                                               30,580.88                      30,580.88

COVESTRO                   COVESTRO LLC                                         11414                                                                  470.00        470.00
COVESTRO                   COVESTRO LLC                                         11415                                                                  470.00        470.00
COVESTRO                   COVESTRO LLC                                         11550                                  470.00                                        470.00
COVESTRO                   COVESTRO LLC                                         11551                                  470.00                                        470.00

COVESTRO                   COVESTRO LLC                                                                                940.00                          940.00      1,880.00

DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11471                                                480.00                          480.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11487                                5,380.90                                      5,380.90
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11513                                1,000.00                                      1,000.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11548                                5,600.00                                      5,600.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11557                                  487.15                                        487.15
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11558                                2,582.80                                      2,582.80
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11573                91,861.50                                                    91,861.50
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                                            360.00                                                       360.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11565                12,520.00                                                    12,520.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11568                21,300.00                                                    21,300.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11577                 1,700.20                                                     1,700.20
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11582                   714.30                                                       714.30
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11583                 2,785.00                                                     2,785.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11588                34,852.50                                                    34,852.50
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11586                12,520.00                                                    12,520.00
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11609               399,218.04                                                   399,218.04
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11615                 2,800.00                                                     2,800.00



9/22/2020 at 1:26 PM                                                                                                                                                  Page: 1
                                                                     Ryan Environmental, LLC
                                                                           Aged Receivables
              No. 1:20-bk-00738                  Doc 1                                Filed 09/29/20
                                                                                                   As of Aug 31, 2020Entered 09/29/20 17:00:58       Page 18 of
Filter Criteria includes: 1) Includes Drop Shipments. Report order is by ID. Report is printed in Detail Format.
                                                                                                                 134


Customer ID                Customer                                             Invoice/CM #               0-30         31-60         61-90      Over 90 days   Amount Due
DOMINION                   DOMINION ENERGY TRANSMISSION, INC                    11614                  5,600.00                                                    5,600.00

DOMINION                   DOMINION ENERGY TRANSMISSION, INC                                        586,231.54      15,050.85        480.00                      601,762.39

DOW    CHEMICAL            DOW   CHEMICAL                                       11530                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11531                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11532                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11533                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11534                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11535                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11536                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11537                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11538                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11539                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11540                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11541                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11542                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11543                                  550.00                                        550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11544                                  750.00                                        750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11545                                  750.00                                        750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11546                                  750.00                                        750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11547                                  750.00                                        750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11587                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11589                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11590                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11591                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11592                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11593                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11594                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11595                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11596                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11597                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11598                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11599                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11600                   750.00                                                       750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11601                   750.00                                                       750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11602                   750.00                                                       750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11603                   750.00                                                       750.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11604                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11605                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11606                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11607                   550.00                                                       550.00
DOW    CHEMICAL            DOW   CHEMICAL                                       11608                   550.00                                                       550.00

DOW CHEMICAL               DOW CHEMICAL                                                              12,350.00      10,700.00                                     23,050.00

EDWARD OLIVERIO            EDWARD OLIVERO                                       11431                                               4,240.00                       4,240.00

EDWARD OLIVERIO            EDWARD OLIVERO                                                                                           4,240.00                       4,240.00

ENERGY TRANSFER            ENERGY TRANSFER PARTNERS                             10767                                                                1,555.95      1,555.95
ENERGY TRANSFER            ENERGY TRANSFER PARTNERS                             11125                                                                1,283.03      1,283.03

ENERGY TRANSFER            ENERGY TRANSFER PARTNERS                                                                                                  2,838.98      2,838.98

ENLINK - WV                WEST VIRGINIA OIL GATHERING LLC                      11549                                3,100.00                                      3,100.00

ENLINK - WV                WEST VIRGINIA OIL GATHERING LLC                                                           3,100.00                                      3,100.00

HAMPSHIRE GAS              HAMPSHIRE GAS COMPANY                                11618               384,317.75                                                   384,317.75

HAMPSHIRE GAS              HAMPSHIRE GAS COMPANY                                                    384,317.75                                                   384,317.75

HARRISON COUNTY EMS        HARRISON COUNTY EMS                                  11572                   250.00                                                       250.00
HARRISON COUNTY EMS        HARRISON COUNTY EMS                                  11581                   250.00                                                       250.00

HARRISON COUNTY EMS        HARRISON COUNTY EMS                                                          500.00                                                       500.00

HUEY BROTHERS              HUEY BROTHERS, INC.                                  11416                                                               36,106.80     36,106.80

HUEY BROTHERS              HUEY BROTHERS, INC.                                                                                                      36,106.80     36,106.80

IKE TRANSPORTATION         IKE TRANSPORTATION                                   11285                                                               15,959.28     15,959.28

IKE TRANSPORTATION         IKE TRANSPORTATION                                                                                                       15,959.28     15,959.28

JIM CAVA                   JIM CAVA                                             11206                                                                8,910.00      8,910.00

JIM CAVA                   JIM CAVA                                                                                                                  8,910.00      8,910.00




9/22/2020 at 1:26 PM                                                                                                                                                  Page: 2
                                                                     Ryan Environmental, LLC
                                                                           Aged Receivables
              No. 1:20-bk-00738                  Doc 1                                Filed 09/29/20
                                                                                                   As of Aug 31, 2020Entered 09/29/20 17:00:58       Page 19 of
Filter Criteria includes: 1) Includes Drop Shipments. Report order is by ID. Report is printed in Detail Format.
                                                                                                                 134


Customer ID                Customer                                             Invoice/CM #              0-30          31-60         61-90      Over 90 days   Amount Due
KEY ENERGY                 KEY ENERGY SERVICES, LLC                             11280                                                                  800.00        800.00
KEY ENERGY                 KEY ENERGY SERVICES, LLC                             11281                                                                1,625.00      1,625.00

KEY ENERGY                 KEY ENERGY SERVICES, LLC                                                                                                  2,425.00      2,425.00

MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES                                                    5,711.25                                      5,711.25
MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES               11516                               10,800.00                                     10,800.00
MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES               11527                               60,109.33                                     60,109.33
MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES               11561                79,137.00                                                    79,137.00
MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES               11566                13,985.00                                                    13,985.00
MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES               11616                73,549.26                                                    73,549.26
MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES               11617                79,285.46                                                    79,285.46

MARKWEST - LIBERTY         MARKWEST LIBERTY MIDSTREAM & RESOURCES                                   245,956.72      76,620.58                                    322,577.30

MARSHALL CO PSD #3         MARSHALL COUNTY PSD #3                               10986                                                               12,827.70     12,827.70
MARSHALL CO PSD #3         MARSHALL COUNTY PSD #3                               11575                -4,500.00                                                    -4,500.00
MARSHALL CO PSD #3         MARSHALL COUNTY PSD #3                               11576                10,568.80                                                    10,568.80

MARSHALL CO PSD #3         MARSHALL COUNTY PSD #3                                                      6,068.80                                     12,827.70     18,896.50

MOUNTAINEER GAS-CHAR MOUNTAINEER GAS 43262                                      11567                35,800.80                                                    35,800.80
MOUNTAINEER GAS-CHAR MOUNTAINEER GAS 43262                                      11584                40,653.20                                                    40,653.20

MOUNTAINEER GAS-CHAR MOUNTAINEER GAS 43262                                                           76,454.00                                                    76,454.00

MSES - RENTAL              MSES CONSULTANTS                                     11468                                               4,400.00                       4,400.00
MSES - RENTAL              MSES CONSULTANTS                                     11523                                4,400.00                                      4,400.00
MSES - RENTAL              MSES CONSULTANTS                                     11610                  4,400.00                                                    4,400.00

MSES - RENTAL              MSES CONSULTANTS                                                            4,400.00      4,400.00       4,400.00                      13,200.00

PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11552                                8,637.00                                      8,637.00
PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11553                               10,109.50                                     10,109.50
PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11554                               21,491.60                                     21,491.60
PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11555                                4,288.70                                      4,288.70
PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11569                 4,274.00                                                     4,274.00
PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11570                20,669.05                                                    20,669.05
PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11571                 9,586.50                                                     9,586.50
PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                  11611                 9,043.00                                                     9,043.00

PEOPLES NATURAL GAS        PEOPLES NATURAL GAS                                                       43,572.55      44,526.80                                     88,099.35

PIERPONT COLLEGE           PIERPONT COMMUNITY & TECHNICAL COLLEGE               11613                  9,000.00                                                    9,000.00

PIERPONT COLLEGE           PIERPONT COMMUNITY & TECHNICAL COLLEGE                                      9,000.00                                                    9,000.00

RDR ENERGY                 RDR ENERGY RESOURCES                                 11388                                                                1,340.00      1,340.00
RDR ENERGY                 RDR ENERGY RESOURCES                                 11394                                                                1,040.00      1,040.00

RDR ENERGY                 RDR ENERGY RESOURCES                                                                                                      2,380.00      2,380.00

RRHAMCO                    RRHAMCO, INC                                         10665                                                                1,272.00      1,272.00

RRHAMCO                    RRHAMCO, INC                                                                                                              1,272.00      1,272.00

RYAN LLC                   RYAN ENVIRONMENTAL, LLC                              11524                  1,650.00                                                    1,650.00

RYAN LLC                   RYAN ENVIRONMENTAL, LLC                                                     1,650.00                                                    1,650.00

SUMMIT MIDSTREAM           SUMMIT MIDSTREAM                                     11238                                                                2,315.16      2,315.16

SUMMIT MIDSTREAM           SUMMIT MIDSTREAM                                                                                                          2,315.16      2,315.16

TUG HILL                   TUG HILL OPERATING, LLC                              11389                                                               10,767.50     10,767.50
TUG HILL                   TUG HILL OPERATING, LLC                              11585                                2,735.00                                      2,735.00

TUG HILL                   TUG HILL OPERATING, LLC                                                                   2,735.00                       10,767.50     13,502.50

UNIVAR SOLUTIONS           UNIVAR SOLUTIONS                                     11166                                                                1,332.75      1,332.75
UNIVAR SOLUTIONS           UNIVAR SOLUTIONS                                     11167                                                                  951.15        951.15

UNIVAR SOLUTIONS           UNIVAR SOLUTIONS                                                                                                          2,283.90      2,283.90

WESTFIELD INSURANCE        WESTFIELD INSURNCE COMPANY                           11459                                               9,450.00                       9,450.00
WESTFIELD INSURANCE        WESTFIELD INSURNCE COMPANY                           11460                                               1,000.00                       1,000.00

WESTFIELD INSURANCE        WESTFIELD INSURNCE COMPANY                                                                              10,450.00                      10,450.00



9/22/2020 at 1:26 PM                                                                                                                                                  Page: 3
                                                                     Ryan Environmental, LLC
                                                                           Aged Receivables
              No. 1:20-bk-00738                  Doc 1                                Filed 09/29/20
                                                                                                   As of Aug 31, 2020Entered 09/29/20 17:00:58       Page 20 of
Filter Criteria includes: 1) Includes Drop Shipments. Report order is by ID. Report is printed in Detail Format.
                                                                                                                 134


Customer ID                Customer                                             Invoice/CM #              0-30          31-60         61-90      Over 90 days   Amount Due

WOLFE TRANSPORT            WOLFE ENVIRONMENTAL TRANSPORT, LLC                   11556                    63.60                                                        63.60

WOLFE TRANSPORT            WOLFE ENVIRONMENTAL TRANSPORT, LLC                                            63.60                                                        63.60

XCL MIDSTREAM              TUG HILL OPERATING, LLC                              11075                                                                4,550.00      4,550.00
XCL MIDSTREAM              TUG HILL OPERATING, LLC                              11294                                                                3,930.00      3,930.00
XCL MIDSTREAM              TUG HILL OPERATING, LLC                              11612                47,215.88                                                    47,215.88

XCL MIDSTREAM              TUG HILL OPERATING, LLC                                                   47,215.88                                       8,480.00     55,695.88

Report Total                                                                                       1,450,663.29    171,543.90    102,607.63        150,735.17   1,875,549.99




9/22/2020 at 1:26 PM                                                                                                                                                  Page: 4
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 21 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 22 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 23 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 24 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 25 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 26 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 27 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 28 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 29 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 30 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 31 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 32 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 33 of
                                        134
 Fill in thisNo.  1:20-bk-00738
             information                   Doc
                         to identify the case:                1      Filed 09/29/20 Entered 09/29/20 17:00:58                                 Page 34 of
 Debtor name
                                                                                 134
                     Ryan Environmental,LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim              Value of collateral
                                                                                                                                                 that supports this
                                                                                                                    Do not deduct the value      claim
                                                                                                                    of collateral.
 2.1   Clayton Rice                                   Describe debtor's property that is subject to a lien               $1,130,305.02                        $0.00
       Creditor's Name

       2045 Natalie Drive
       Bridgeport, WV 26330
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CNH Industrial Capital
 2.2                                                                                                                         $19,425.65                       $0.00
       America LLC                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                Equipment secured to CNH
       P.O. Box 71264
       Philadelphia, PA
       19176-6264
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/31/2015                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2003
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )               Page 35 of
              Name                                                               134
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CNH Industrial Capital
 2.3                                                                                                                $185,753.08            $0.00
       America LLC                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                used case 210 and used case 250
       P.O. Box 71264
       Philadelphia, PA
       19176-6264
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/14/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   First United Bank & Trust                      Describe debtor's property that is subject to a lien           $46,681.02            $0.00
       Creditor's Name                                Hawkeye Acquisition equipment-2nd lien
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       01/05/2015                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   First United Bank & Trust                      Describe debtor's property that is subject to a lien            $1,500.78            $0.00
       Creditor's Name                                2015 Kenworth Rollback
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 2 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )               Page 36 of
              Name                                                               134
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       08/14/2015                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9006
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   First United Bank & Trust                      Describe debtor's property that is subject to a lien          $182,911.89            $0.00
       Creditor's Name                                Various assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/1/15                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9007
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   First United Bank & Trust                      Describe debtor's property that is subject to a lien            $3,176.69            $0.00
       Creditor's Name                                various assets- trailers/fusion machines
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       03/23/16                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0102
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   First United Bank & Trust                      Describe debtor's property that is subject to a lien           $13,700.69            $0.00


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 3 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )               Page 37 of
              Name                                                               134
       Creditor's Name                                various assets- trailers/air compressor
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       07/25/16                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0103
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   First United Bank & Trust                      Describe debtor's property that is subject to a lien           $59,805.73            $0.00
       Creditor's Name                                various lab assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/10/17                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0104
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     First United Bank & Trust                      Describe debtor's property that is subject to a lien          $270,872.17            $0.00
       Creditor's Name                                All assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/1/17                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9009
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 4 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )               Page 38 of
              Name                                                               134
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     First United Bank & Trust                      Describe debtor's property that is subject to a lien           $71,083.92            $0.00
       Creditor's Name                                Consumer gas - nitro assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/6/17                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0105
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     First United Bank & Trust                      Describe debtor's property that is subject to a lien           $36,041.55            $0.00
       Creditor's Name                                Consumer gas - nitro assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/2/17                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0106
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     First United Bank & Trust                      Describe debtor's property that is subject to a lien          $188,699.60            $0.00
       Creditor's Name                                CKS assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 5 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )              Page 39 of
              Name                                                               134
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/15/17                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0107
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     First United Bank & Trust                      Describe debtor's property that is subject to a lien          $20,595.37            $0.00
       Creditor's Name                                Various assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/30/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0108
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     First United Bank & Trust                      Describe debtor's property that is subject to a lien          $65,611.36            $0.00
       Creditor's Name                                JD Telehandler
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/7/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       109
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 6 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                 Page 40 of
              Name                                                               134

 2.1
 6     First United Bank & Trust                      Describe debtor's property that is subject to a lien            $29,459.23             $0.00
       Creditor's Name                                Various assets
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/27/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       110
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     First United Bank & Trust                      Describe debtor's property that is subject to a lien          $1,474,414.74            $0.00
       Creditor's Name                                Line of Credit
       19 South Second Street
       Oakland, MD 21550
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/22/14                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Ford Credit                                    Describe debtor's property that is subject to a lien             $7,439.92             $0.00
       Creditor's Name                                2016 Ford F 350 Truck
       Box 220564
       Pittsburgh, PA 15257-2564
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 7 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )              Page 41 of
              Name                                                               134
       11/2/15                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9052
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     Ford Credit                                    Describe debtor's property that is subject to a lien           $7,493.19            $0.00
       Creditor's Name                                2016 Ford F 350 Truck
       Box 220564
       Pittsburgh, PA 15257-2564
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/2/15                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9051
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     Ford Credit                                    Describe debtor's property that is subject to a lien           $7,493.19            $0.00
       Creditor's Name                                2016 Ford F 350 Truck
       Box 220564
       Pittsburgh, PA 15257-2564
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/2/15                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9050
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 1     Ford Credit                                    Describe debtor's property that is subject to a lien          $14,414.23            $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 8 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                 Page 42 of
              Name                                                               134
       Creditor's Name                                Ford F 550 Dump Truck
       Box 220564
       Pittsburgh, PA 15257-2564
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/17/17                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 2     James J. Cava, Jr.                             Describe debtor's property that is subject to a lien          $4,771,944.92            $0.00
       Creditor's Name

       190 Ridgeway Drive
       Bridgeport, WV 26330
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Komatsu Financial Limited
 3     Partnership                                    Describe debtor's property that is subject to a lien           $333,108.71             $0.00
       Creditor's Name                                Komatsu 240 excavator
       P.O. Box 99303
       Chicago, IL 60693
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/1/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9010


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 9 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )               Page 43 of
              Name                                                               134
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Komatsu Financial Limited
 4     Partnership                                    Describe debtor's property that is subject to a lien          $223,039.63            $0.00
       Creditor's Name                                Komatsu D65 Dozer
       P.O. Box 99303
       Chicago, IL 60693
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/1/19                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9009
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Komatsu Financial Limited
 5     Partnership                                    Describe debtor's property that is subject to a lien          $278,487.00            $0.00
       Creditor's Name                                Komatsu D61PX-24 Crawler Dozer
       P.O. Box 99303
       Chicago, IL 60693
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/18/20                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0756
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Kubota Credit Corporation,
 6     USA                                            Describe debtor's property that is subject to a lien            $9,656.44            $0.00
       Creditor's Name                                Skid Steer
       P.O. Box 2046
       Grapevine, TX 76099
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 10 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )              Page 44 of
              Name                                                               134
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       05/17/16                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7040
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Kubota Credit Corporation,
 7     USA                                            Describe debtor's property that is subject to a lien          $36,227.64            $0.00
       Creditor's Name                                2 Kubota Skid Steers
       PO Box 0559
       Carol Stream, IL
       60132-0559
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2/2/17                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3902
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Kubota Credit Corporation,
 8     USA                                            Describe debtor's property that is subject to a lien          $30,946.49            $0.00
       Creditor's Name                                2 Kubota mini Excavators
       PO Box 0559
       Carol Stream, IL
       60132-0559
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2/2/17                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4546
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 11 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )               Page 45 of
              Name                                                               134
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Kubota Credit Corporation,
 9     USA                                            Describe debtor's property that is subject to a lien           $43,764.31            $0.00
       Creditor's Name                                Mini ex and skid street
       PO Box 0559
       Carol Stream, IL
       60132-0559
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/2/2018                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7378
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 0     MVB BANK                                       Describe debtor's property that is subject to a lien          $285,960.40            $0.00
       Creditor's Name                                Poly Pipe
       1000 JOHNSON AVE.
       Bridgeport, WV 26330
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/18/19                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4855
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 1     Paccar Financial Corp                          Describe debtor's property that is subject to a lien           $85,230.64            $0.00
       Creditor's Name                                2019 Peterbilt Tractor
       PO Box 121166
       Dallas, TX 75312-1166
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 12 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )               Page 46 of
              Name                                                               134
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/20/18                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9390
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 2     SBA                                            Describe debtor's property that is subject to a lien          $209,200.00            $0.00
       Creditor's Name                                EIDL Loan
       14925 Kingsport Rd
       Fort Worth, TX 76155-2243
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/21/20                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7402
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 3     VFS US LLC                                     Describe debtor's property that is subject to a lien           $30,415.40            $0.00
       Creditor's Name                                2017 Mack CHU613
       PO Box 7247-0236
       Philadelphia, PA
       19170-0236
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       09/17/16                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 13 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                          Page 47 of
              Name                                                               134

                                                                                                                         $10,174,860.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  60

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 14 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
 Fill in thisNo.  1:20-bk-00738
             information                   Doc
                         to identify the case:               1       Filed 09/29/20 Entered 09/29/20 17:00:58                                      Page 48 of
 Debtor name
                                                                                 134
                     Ryan Environmental,LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $14,605.95
           2-2-0 CORP                                                           Contingent
           dba STAR WELD                                                        Unliquidated
           PO BOX 746                                                           Disputed
           Spencer, WV 25276
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $2,411.76
           A&A Supply, LLC                                                      Contingent
           22155 ENERGY HWY.                                                    Unliquidated
           New Martinsville, WV 26155                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $1,025.00
           ACCURATE SAFETY COMPLIANCE, LLC                                      Contingent
           P.O. BOX 721011                                                      Unliquidated
           Norman, OK 73070                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $8,433.51
           ACE AGGREGATES                                                       Contingent
           70 COLUMBIA BLVD                                                     Unliquidated
           Clarksburg, WV 26301                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         25461                                             Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 49 of
              Name                                                               134
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,202.93
          ACF ENVIRONMENTAL                                                     Contingent
          PO BOX 758763                                                         Unliquidated
          Baltimore, MD 21275-8763                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,534.96
          ACUREN INSPECTION INC                                                 Contingent
          PO BOX 846313                                                         Unliquidated
          Dallas, TX 75284-6313                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,597.43
          Adler Tank Rentals LLC                                                Contingent
          PO BOX 45081                                                          Unliquidated
          San Francisco, CA 94145-0081                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,000.00
          ADM Welding & Fabrication, LLC                                        Contingent
          37 BROADHEAD STREET                                                   Unliquidated
          Warren, PA 16365                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,585.05
          Advance Auto Parts                                                    Contingent
          AAP FINANCIAL SERVICES                                                Unliquidated
          P.O. Box 742063                                                       Disputed
          Atlanta, GA 30374-2063
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,300.00
          Advanced Energy Services                                              Contingent
          305 SPINDLE CT                                                        Unliquidated
          Canonsburg, PA 15317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,121.32
          Advantage Technology LLC                                              Contingent
          950 KANAWHA BLVD E                                                    Unliquidated
          Charleston, WV 25301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 50 of
              Name                                                               134
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $527.46
          AFLAC                                                                 Contingent
          REMITTANCE PROCESSING SERVICE                                         Unliquidated
          1932 WYNNTON ROAD                                                     Disputed
          Columbus, GA 31999-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,520.50
          AIRGAS NITROGEN SERVICES, LLC (N199)                                  Contingent
          3225 SOLUTIONS CTR                                                    Unliquidated
          Chicago, IL 60677-3002                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,420.07
          Airgas Usa, LLC                                                       Contingent
          PO BOX 734672                                                         Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,150.00
          AlignHR, LLC                                                          Contingent
          1116 SMITH STREET                                                     Unliquidated
          Suite 410                                                             Disputed
          Charleston, WV 25301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $795.59
          ALLEGANY AGGREGATES, INC.                                             Contingent
          P.O. BOX 127                                                          Unliquidated
          Cumberland, MD 21502                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $415.84
          ALTUS GLOBAL TRADE SOLUTIONS                                          Contingent
          PO BOX 1389                                                           Unliquidated
          Kenner, LA 70063                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,920.00
          AMERICAN INNOVATIONS, LTD                                             Contingent
          12211 TECHNOLOGY BLVD                                                 Unliquidated
          Austin, TX 78727                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 51 of
              Name                                                               134
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $36.04
          AMERICAN PRODUCERS SUPPLY CO., INC                                    Contingent
          119 2ND ST                                                            Unliquidated
          P O BOX 1050                                                          Disputed
          Marietta, OH 45750
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,710.19
          ANDERSON EQUIPMENT COMPANY                                            Contingent
          PO BOX 823580                                                         Unliquidated
          Philadelphia, PA 19182-3580                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.00
          APPALACHIAN TIMBER SERVICES, LLC                                      Contingent
          393 EDGAR GIVEN PARKWAY                                               Unliquidated
          Sutton, WV 26601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $371.80
          ARNETT CARBIS TOOTHMAN LLP                                            Contingent
          PO BOX 45723                                                          Unliquidated
          Baltimore, MD 21297-5723                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,574.18
          ART'S RENTAL EQUIPMENT & SUPPLY                                       Contingent
          215EAST 6TH STREET                                                    Unliquidated
          Newport, KY 41071                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,590.00
          ASSOC BUILDERS & CONTRACTORS INC                                      Contingent
          WV CHAPTER - SARAH FRANCKE                                            Unliquidated
          P.O. BOX 3965                                                         Disputed
          Charleston, WV 25339
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64,095.10
          ATLANTIC NITROGEN AND TESTING LLC                                     Contingent
          100 HAMILTON ST.                                                      Unliquidated
          Washington, PA 15301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 52 of
              Name                                                               134
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,054.18
          ATLANTIC NITROGEN PUMPING SERVICES,                                   Contingent
          LLC                                                                   Unliquidated
          100 HAMILTON ST.                                                      Disputed
          Washington, PA 15301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          B&B ENERGY SERVICES                                                   Contingent
          1925 LINCOLN HIGHWAY                                                  Unliquidated
          Chester, WV 26034                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,024.75
          B&B HOLDINGS, PLLC                                                    Contingent
          PO BOX 554                                                            Unliquidated
          Ashland, KY 41105                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,526.35
          BADGER DAYLIGHTING CORP.                                              Contingent
          75 REMITTANCE DRIVE SUITE 3185                                        Unliquidated
          Chicago, IL 60675-3185                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.20
          BELMONT MILLS, INC.                                                   Contingent
          400 S. JEFFERSON ST.                                                  Unliquidated
          Belmont, OH 43718                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,000.00
          BELMONT SOLIDS CONTROL LLC                                            Contingent
          7716 DEPOT RD UNIT 1                                                  Unliquidated
          Lisbon, OH 44432                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $700.00
          BENCHMARK SAFETY, HEALTH, &                                           Contingent
          1000 GREEN RIVER DR, SUITE 116                                        Unliquidated
          Fairmont, WV 26554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 53 of
              Name                                                               134
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,121.88
          BEST LINE EQUIPMENT                                                   Contingent
          2582 GATEWAY DRIVE                                                    Unliquidated
          State College, PA 16801                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          BIG BEAVER MUNICIPAL AUTHORITY                                        Contingent
          114 FOREST DRIVE                                                      Unliquidated
          Darlington, PA 16115                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,765.67
          BK CORROSION, LLC                                                     Contingent
          PO BOX 227                                                            Unliquidated
          Houston, TX 77001-1000                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,765.67
          BLACK DIAMOND EQUIP. RENTAL LLC                                       Contingent
          732 MCCLELLANDTOWN ROAD                                               Unliquidated
          Uniontown, PA 15401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,502.00
          BLAST ONE LOCK BOX                                                    Contingent
          P O BOX 933052                                                        Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,280.05
          BOB SCULLION & ASSOCIATES, INC.                                       Contingent
          9703 GUILDFORD DRIVE                                                  Unliquidated
          Allison Park, PA 15101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,200.00
          BOSLEY RENTAL & SUPPLY                                                Contingent
          1 BOSLEY AVENUE                                                       Unliquidated
          Parkersburg, WV 26101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 54 of
              Name                                                               134
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,883.26
          BOSLEY RENTAL & SUPPLY, INC                                           Contingent
          497 GOFF MOUNTAIN ROAD                                                Unliquidated
          Charleston, WV 25313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $122,474.16
          BRIDGEPORT EQUIP & TOOL                                               Contingent
          500 HALL STREET                                                       Unliquidated
          Bridgeport, OH 43912                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          BRIDGEPORT STORAGE, LLC                                               Contingent
          PO BOX 1296                                                           Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,017.91
          BRIDGEPORT TIRE & SUPPLY                                              Contingent
          P.O. BOX 877                                                          Unliquidated
          US RTE. 50 & 131                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $190.00
          BUCKEYE WATER DISTRICT                                                Contingent
          1925 CLARK AVE.                                                       Unliquidated
          P.O. Box 105                                                          Disputed
          Wellsville, OH 43968-0105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,108.78
          BUCKEYE WATER SERVICE COMPANY                                         Contingent
          P.O. BOX 409                                                          Unliquidated
          New Concord, OH 43762-0409                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $270.00
          CAPITOL SERVICES, INC                                                 Contingent
          PO BOX 1831                                                           Unliquidated
          Austin, TX 78767                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 55 of
              Name                                                               134
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $47.40
          CATERPILLAR FINANCIAL SERVICES CORP                                   Contingent
          PO BOX 13834                                                          Unliquidated
          Newark, NJ 07188-0834                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,382.75
          CAVA & BANKO, P.L.L.C.                                                Contingent
          117 EAST MAIN STREET                                                  Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,958.28
          CECIL I. WALKER MACHINERY CO                                          Contingent
          29773 NEWTWORK PLACE                                                  Unliquidated
          Chicago, IL 60673-1297                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,315.00
          CENTRAL GARDEN & PET                                                  Contingent
          PO BOX 277743                                                         Unliquidated
          Atlanta, GA 30384-7740                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,034.58
          CHARLES RYAN ASSOCIATES                                               Contingent
          L-3215                                                                Unliquidated
          Columbus, OH 43260-3215                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          CHARLESON FLEET                                                       Contingent
          4617 WASHINGTON ST W                                                  Unliquidated
          Charleston, WV 25313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $346.91
          CINTAS FIRST AID & SAFETY LOC #D28                                    Contingent
          PO BOX 631025                                                         Unliquidated
          Cincinnati, OH 45263-1025                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 56 of
              Name                                                               134
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $233,631.94
          CLEVELAND BROTHERS EQUIP CO., INC.                                    Contingent
          PO BOX 417094                                                         Unliquidated
          Boston, MA 02241-7094                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,414.73
          COMPLETE ENERGY SERVICES, LLC                                         Contingent
          216 MARKET STREET                                                     Unliquidated
          Spencer, WV 25276                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,716.99
          CONSTRUCTCONNECT                                                      Contingent
          PO BOX 207121                                                         Unliquidated
          Dallas, TX 75320-7121                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,000.00
          COPPER RUN CAPITAL LLC                                                Contingent
          1201 DUBLIN RD                                                        Unliquidated
          Columbus, OH 43215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,543.10
          CORRPRO COMPANIES, INC.                                               Contingent
          P.O. BOX 674173                                                       Unliquidated
          Dallas, TX 75267-4173                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,064.43
          DAMAGE RECOVERY                                                       Contingent
          PO BOX 843369                                                         Unliquidated
          Kansas City, MO 64184-0024                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $6.50
          DAVID GLOTFELTY                                                       Contingent
          204 CANTON VILLAGE                                                    Unliquidated
          Morgantown, WV 26508                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 57 of
              Name                                                               134
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          DELRICK CORPORATION                                                   Contingent
          PO BOX 693                                                            Unliquidated
          Tazewell, VA 24651                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,788.00
          DIAMOND TECHNICAL SERVICES                                            Contingent
          163 WEST BURRELL STREET                                               Unliquidated
          Blairsville, PA 15717                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,490.00
          DIEFFENBAUCH & HRITZ, LLC                                             Contingent
          1095 CHAPLIN ROAD                                                     Unliquidated
          Suite 200                                                             Disputed
          Morgantown, WV 26501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,102.19
          DISCOUNT INDUSTRIAL SUPP. CORP                                        Contingent
          912 FIFTH ST. WEST                                                    Unliquidated
          Huntington, WV 25701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,700.00
          DODDRIDGE CO LIVESTOCK SALE                                           Contingent
          461 MAIN STREET                                                       Unliquidated
          West Union, WV 26456                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,440.50
          E.M.P., INC.                                                          Contingent
          PO BOX 1103                                                           Unliquidated
          Glenpool, OK 74033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $635.00
          EDR                                                                   Contingent
          PO BOX 414176                                                         Unliquidated
          Boston, MA 02241-4176                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 58 of
              Name                                                               134
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,000.00
          EDWARDS CO., LLC                                                      Contingent
          1182 STEVENS RUN RD                                                   Unliquidated
          Lost Creek, WV 26385-7173                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $989.50
          ELECTRICAL CONNECTIONS, LLC                                           Contingent
          94 OAK RIDGE ESTATES ROAD                                             Unliquidated
          Mount Clare, WV 26408                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,000.00
          EMORY ROTHENBUHLER AND SONS,INC.                                      Contingent
          47126 SUNFISH CREEK RD                                                Unliquidated
          Beallsville, OH 43716                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,503.50
          ENERGY TRANSPORTATION LLC                                             Contingent
          PO BOX 430                                                            Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,612.53
          ENI USA R&M CO., INC. - CABOT, PA                                     Contingent
          PO BOX 7247-7028                                                      Unliquidated
          Philadelphia, PA 19170-7028                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          ENTERPRISE                                                            Contingent
          PO BOX 843369                                                         Unliquidated
          Kansas City, MO 64184-0024                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,804.72
          ENVIROCLEAN, LLC                                                      Contingent
          dba M&M SEPTIC PUMPING                                                Unliquidated
          PO BOX 550                                                            Disputed
          Clarksburg, WV 26302-0550
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 59 of
              Name                                                               134
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          ENVIROPROBE INTEGRATED SOLUTIONS,                                     Contingent
          INC.                                                                  Unliquidated
          630 CROSS LANES DRIVE                                                 Disputed
          Nitro, WV 25143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,459.50
          EULER HERMES NORTH AMERICA
          INSURANCE CO                                                          Contingent
          C/O FINANCE DEPARTMENT                                                Unliquidated
          800 RED BROOK BLVD                                                    Disputed
          Owings Mills, MD 21117-1008
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,027.25
          EUREKA MIDSTREAM, LLC                                                 Contingent
          1701 1/2 POST OAK BLVD., #479                                         Unliquidated
          Houston, TX 77056                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $39.00
          EUROFINS CEI, INC.                                                    Contingent
          730 SE MAYNARD ROAD                                                   Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,105,800.00
          First United Bank & Trust                                             Contingent
          19 South Second Street                                                Unliquidated
          Oakland, MD 21550                                                     Disputed
          Date(s) debt was incurred 4/14/20
                                                                             Basis for the claim:    No collateral
          Last 4 digits of account number 7001
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $30.39
          FLEET PRIDE                                                           Contingent
          P.O. BOX 281811                                                       Unliquidated
          Atlanta, GA 30384-1811                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,807.09
          FLEX FLEET RENTAL                                                     Contingent
          2855 E. COTTONWOOD PARKWAY                                            Unliquidated
          Ste 100                                                               Disputed
          Salt Lake City, UT 84121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 60 of
              Name                                                               134
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,783.69
          FOSTER SUPPLY, INC.                                                   Contingent
          P O BOX 488                                                           Unliquidated
          4847 TEAYS VALLEY ROAD                                                Disputed
          Scott Depot, WV 25560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,125.00
          G.O.B. SERVICES LLC                                                   Contingent
          832 BROAD ST                                                          Unliquidated
          Summersville, WV 26651                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,382.57
          GARRETT COMPANY, LLC                                                  Contingent
          dba SWISHER FEED & SUPPLY                                             Unliquidated
          Weston, WV 26452                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $828.05
          GARRETT INDUSTRIAL SUPPLY, INC.                                       Contingent
          104 COMMERCE DRIVE                                                    Unliquidated
          Oakland, MD 21550                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $246.00
          GAS ANALYTICAL SERVICES, INC.                                         Contingent
          29059 NETWORK PLACE                                                   Unliquidated
          Chicago, IL 60673-1290                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $664.28
          GEO SEARCH                                                            Contingent
          PO BOX 975353                                                         Unliquidated
          Dallas, TX 75397-5353                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $400.00
          GLOTFELTY ENTERPRISES, INC.                                           Contingent
          14161 GARRETT HWY                                                     Unliquidated
          Oakland, MD 21550                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 13 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 61 of
              Name                                                               134
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,767.04
          GOPHER MATS, LLC                                                      Contingent
          dba VIKING MAT COMPANY                                                Unliquidated
          PO BOX 743790                                                         Disputed
          Atlanta, GA 30374-3790
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,746.99
          GREEN'S FEED & SEED, INC.                                             Contingent
          314 PIEDMONT ROAD                                                     Unliquidated
          Charleston, WV 25301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,000.00
          GREENTREE SERVICES, INC.                                              Contingent
          28 3RD STREET NE #692                                                 Unliquidated
          Faribault, MN 55021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,328.60
          GUMP'S SEPTIC & PORTABLE RESTROOM                                     Contingent
          SVC                                                                   Unliquidated
          PO BOX 441                                                            Disputed
          Reader, WV 26167
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,038.56
          GUTTMAN ENERGY, INC.                                                  Contingent
          PO BOX 536250                                                         Unliquidated
          Pittsburgh, PA 15253-5904                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,344.55
          HALL DRILLING,LLC                                                     Contingent
          1137 E WASHINGTON AVE                                                 Unliquidated
          Ellenboro, WV 26346                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38,024.21
          HIGHMARK WV                                                           Contingent
          PO BOX 382153                                                         Unliquidated
          Pittsburgh, PA 15251-8113                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 62 of
              Name                                                               134
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58,537.67
          HOG LICK AGGREGATES LLC                                               Contingent
          340 HOG LICK HOLLOW                                                   Unliquidated
          Fairmont, WV 26554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,681.45
          HOGAN'S CRANE SERVICE, LLC                                            Contingent
          TIMOTHY F. HOGAN                                                      Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,429.75
          HOWARD L. BOWERS CONTRACTING CO.,                                     Contingent
          INC.                                                                  Unliquidated
          PO BOX 2249                                                           Disputed
          Steubenville, OH 43953
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $609.50
          HURSHEL ROWAN                                                         Contingent
          dba SUTTON SERVICES                                                   Unliquidated
          P.O. Box 114                                                          Disputed
          Sutton, WV 26601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,373.37
          HYDROTECH TESTING SERVICES                                            Contingent
          87 SHILOH DRIVE                                                       Unliquidated
          Chester, WV 26034                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,936.08
          ILEASE & RENTALS LLC                                                  Contingent
          PO BOX 848                                                            Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,700.00
          INDEPENDENT CONTRACTORS                                               Contingent
          DISTRIBUTORS                                                          Unliquidated
          P O BOX 2587                                                          Disputed
          Ashland, KY 41105-2587
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 15 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 63 of
              Name                                                               134
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,840.00
          INDUSTRIAL TRAINING SERVICES, INC.                                    Contingent
          120 MAX HURT DR                                                       Unliquidated
          Murray, KY 42071                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150,626.00
          INSTANT GROWTH HYDROSEEDING, LLC                                      Contingent
          140 VIP DRIVE                                                         Unliquidated
          Masontown, WV 26542                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,200.00
          INTEGRITY MEASUREMENT & CONTROL,                                      Contingent
          LP                                                                    Unliquidated
          P.O. BOX 1889                                                         Disputed
          Sugar Land, TX 77487-1189
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,500.00
          J&J PAVING                                                            Contingent
          273 HILLTOP DRIVE                                                     Unliquidated
          Princeton, WV 24740-7329                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $745.00
          J-B CONSULTING SAFETY TRAINING                                        Contingent
          1831 PLEASANT VALLEY ROAD                                             Unliquidated
          Fairmont, WV 26554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130,071.00
          JAN X-RAY SERVICES, INC.                                              Contingent
          PO Box 29253                                                          Unliquidated
          New York, NY 10087-9253                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,420.74
          JAY D ENTERPRISES                                                     Contingent
          253 EAST FIRST STREET                                                 Unliquidated
          Waynesburg, PA 15370                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 16 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 64 of
              Name                                                               134
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,291.17
          JGM SALES                                                             Contingent
          139 SHIDLER RUN ROAD                                                  Unliquidated
          Amity, PA 15311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,093.30
          JOE'S AUTO GLASS, LLC                                                 Contingent
          3347 US HWY 33 W                                                      Unliquidated
          Weston, WV 26452                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,331.89
          KINGS TIRE SERVICE, INC.                                              Contingent
          US ROUTE 52 NORTH                                                     Unliquidated
          Bluefield, WV 24701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,908.00
          KLRS,LLC                                                              Contingent
          277 CHRISTOPHER AVE.                                                  Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,113.47
          KUBOTA CREDIT CORPORATION, USA                                        Contingent
          PO BOX 0559                                                           Unliquidated
          Dallas, GA 30132-0559                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,909.00
          LAND CLEARING SPECIALISTS, INC.                                       Contingent
          111 KELSO ROAD                                                        Unliquidated
          Mc Donald, PA 15057                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,086.00
          LEE SUPPLY CO, INC                                                    Contingent
          PO BOX 640335                                                         Unliquidated
          Pittsburgh, PA 15264-0335                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 65 of
              Name                                                               134
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $869.20
          LEEMAX SAFETY SOLUTIONS, LLC                                          Contingent
          1310 GREENMONT HILLS DRIVE                                            Unliquidated
          Vienna, WV 26105                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,553.47
          LESLIE EQUIPMENT COMPANY                                              Contingent
          P.O. BOX 1547                                                         Unliquidated
          Elkins, WV 26241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,001.46
          LIBERTY SALES AND DISTRIBUTION, LLC                                   Contingent
          2880 BERGEY ROAD, SUITE F                                             Unliquidated
          Hatfield, PA 19440                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $160,520.00
          LIGONIER CONSTRUCTION COMPANY                                         Contingent
          P.O. BOX 277                                                          Unliquidated
          Laughlintown, PA 15655                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,281.47
          LITMAN EXCAVATING, INC.                                               Contingent
          836 1ST STREET                                                        Unliquidated
          New Martinsville, WV 26155                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $242.04
          LOFFA ENTERPRISES INC                                                 Contingent
          dba SPECIALTY SUPPLY COMPANY                                          Unliquidated
          Wheeling, WV 26003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,842.10
          MAGNA SERVICE AGENCY                                                  Contingent
          600 OLD POND RD, STE 507                                              Unliquidated
          Bridgeville, PA 15017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 66 of
              Name                                                               134
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,008.00
          MAGNOLIA LAYNE BOUTIQUE                                               Contingent
          832 CALL VALLEY ROAD                                                  Unliquidated
          Swords Creek, VA 24649                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,842.00
          MARK KILKENNY HEALTH & SAFETY                                         Contingent
          CONSULTAN                                                             Unliquidated
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,247.82
          MARSHALL COUNTY COOPERATIVE IN                                        Contingent
          400 ELEVENTH STREET                                                   Unliquidated
          PO BOX 455                                                            Disputed
          Moundsville, WV 26041-0455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $852.79
          MATTHEWS LUBRICANTS INC                                               Contingent
          3498 GRAND AVENUE                                                     Unliquidated
          Pittsburgh, PA 15225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $89.04
          MCM BUSINESS SYSTEMS                                                  Contingent
          1315 BUCKHANNON PIKE                                                  Unliquidated
          Clarksburg, WV 26301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,898.00
          MEDEXPRESS URGENT CARE, PC                                            Contingent
          PO BOX 7959                                                           Unliquidated
          Belfast, ME 04915-7900                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,275.00
          MID ATLANTIC MAINTENANCE                                              Contingent
          PO BOX 3405                                                           Unliquidated
          Parkersburg, WV 26103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 19 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 67 of
              Name                                                               134
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,786.17
          MILLENIUM TORQUE & TENSIONING, INC.                                   Contingent
          PO BOX 13                                                             Unliquidated
          Eighty Four, PA 15330-0365                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,403.47
          MINGO JUNCTION STEEL WORKS LLC                                        Contingent
          500 SENECA STREET                                                     Unliquidated
          Suite 504                                                             Disputed
          Buffalo, NY 14204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $458.19
          MON POWER                                                             Contingent
          PO BOX 3615                                                           Unliquidated
          Akron, OH 44309-3615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,388.52
          MONT LEVINE, INC.                                                     Contingent
          P.O. BOX 2080                                                         Unliquidated
          Fairmont, WV 26555-2080                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,053.00
          MOOREHEAD BROTHERS INC                                                Contingent
          PO BOX 124                                                            Unliquidated
          Blacksburg, SC 29702                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,397.36
          MORAIN SALES AND SERVICES, INC.                                       Contingent
          1217 SALT SPRINGS ROAD                                                Unliquidated
          Mineral Ridge, OH 44440                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,544.85
          MORGAN & SONS, INC.                                                   Contingent
          1380 EAST GRAFTON RD                                                  Unliquidated
          Fairmont, WV 26554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 20 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 68 of
              Name                                                               134
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,744.20
          MORGANTOWN POWER EQUIPMENT                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,280.40
          MSES CONSULTANTS, INC.                                                Contingent
          P.O. DRAWER 190                                                       Unliquidated
          Clarksburg, WV 26302-0190                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,536.13
          MT STATE TRAILER RENTAL, INC.                                         Contingent
          482 LOWER AARON'S CREEK RD                                            Unliquidated
          Morgantown, WV 26508                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $570.20
          MURPHY TRACTOR & EQUIPMENT CO., INC.                                  Contingent
          60611 HULSE ROAD                                                      Unliquidated
          Cambridge, OH 43725                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $129.54
          MVB VISA                                                              Contingent
          1000 JOHNSON AVE.                                                     Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Casto, J.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,489.41
          MVB Visa                                                              Contingent
          1000 Johnson Ave.                                                     Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Fowl
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,684.67
          MVB VISA                                                              Contingent
          1000 Johnson Ave.                                                     Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lewis, S
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 21 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 69 of
              Name                                                               134
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          NATERNICOLA'S MASONRY, LLC                                            Contingent
          626 MARYLAND AVENUE                                                   Unliquidated
          Fairmont, WV 26554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $810.19
          NATIONAL LIME & STONE COMPANY                                         Contingent
          PO BOX 120                                                            Unliquidated
          Findlay, OH 45839-0120                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,397.27
          NATIONAL TANK & EQUIPMENT                                             Contingent
          1600 ROUTE 136                                                        Unliquidated
          Washington, PA 15301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,712.00
          NEEDS FARMS LLC                                                       Contingent
          C/O STEVE NEEDS                                                       Unliquidated
          3491 Canal Rd. NE                                                     Disputed
          Millersport, OH 43046
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,932.15
          NEWLONS INTERNATIONAL SALES, LLC                                      Contingent
          PO BOX 1334                                                           Unliquidated
          Elkins, WV 26241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $530.00
          NONDESTRUCTIVE INSPECTION SERVICE                                     Contingent
          INC                                                                   Unliquidated
          2825 ROUTE 60, EAST                                                   Disputed
          Hurricane, WV 25526
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,840.12
          OCTANE ENVIRONMENTAL LLC                                              Contingent
          PO BOX 67                                                             Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 22 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 70 of
              Name                                                               134
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,469.52
          OHIO VALLEY SEPTIC INC.                                               Contingent
          190 VALLEY VIEW DRIVE                                                 Unliquidated
          Wellsburg, WV 26070                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $813.56
          OLIVER FUELS AND OIL INC                                              Contingent
          PO BOX 2208                                                           Unliquidated
          Decatur, AL 35609-2208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,954.00
          OMNI METRIX GLOBAL MONITORING AND                                     Contingent
          CNTRL                                                                 Unliquidated
          4295 HAMILTON MILL ROAD                                               Disputed
          Buford, GA 30518
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,230.03
          PAC-VAN, INC.                                                         Contingent
          75 REMITTANCE DRIVE                                                   Unliquidated
          Suite 3300                                                            Disputed
          Chicago, IL 60675-3300
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,812.30
          PACE ANALYTICAL SERVICES, LLC                                         Contingent
          P.O. BOX 684056                                                       Unliquidated
          Chicago, IL 60695-4056                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,680.00
          PATRIOT PILOTING SERVICES LLC                                         Contingent
          PO BOX 114                                                            Unliquidated
          Lawrence, PA 15055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $113.30
          PEACEMAKER SEPTIC SERVICE FARMS                                       Contingent
          18410 BLOOMERYPIKE                                                    Unliquidated
          Bloomery, WV 26817                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 23 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 71 of
              Name                                                               134
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $69.74
          PEOPLES - WV                                                          Contingent
          PO BOX 645345                                                         Unliquidated
          Pittsburgh, PA 15264-5251                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,130.90
          PERKINS SUPPLY, INC.                                                  Contingent
          2966 NORTHWEST PIKE                                                   Unliquidated
          Pennsboro, WV 26415-9624                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $158.25
          PETROMAX, LTD                                                         Contingent
          301 PRESTLEY ST.                                                      Unliquidated
          Carnegie, PA 15106                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $365.94
          PITNEY BOWES GLOBAL FINANCIAL                                         Contingent
          SER.,INC                                                              Unliquidated
          PO BOX 371887                                                         Disputed
          Pittsburgh, PA 15250-7887
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $35.87
          PITNEY BOWES POSTAGE BY PHONE                                         Contingent
          PO BOX 371874                                                         Unliquidated
          Pittsburgh, PA 15250-7874                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75,951.07
          PRODUCTIVITY PLUS                                                     Contingent
          DEPT. 93 - 55002218881                                                Unliquidated
          Phoenix, AZ 85062-8004                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,519.46
          PURDY RUN AGGREGATES, LLC                                             Contingent
          PO BOX 4265                                                           Unliquidated
          Clarksburg, WV 26302-4265                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 24 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 72 of
              Name                                                               134
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,785.15
          QUALITY MACHINE CO INC                                                Contingent
          P O BOX 878                                                           Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $477.75
          QW HOLDING CORPORATION                                                Contingent
          dba: QUALA                                                            Unliquidated
          P.O. BOX 534698                                                       Disputed
          Atlanta, GA 30353-4698
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,067.00
          RANDOM PRODUCTS INC.                                                  Contingent
          PO BOX 25065                                                          Unliquidated
          Cleveland, OH 44125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,970.00
          RANSON INSPECTION SERVICES, LLC                                       Contingent
          422 COLEMAN BRANCH ROAD                                               Unliquidated
          Ripley, WV 25271                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,000.00
          RDR ENERGY RESOURCES, INC.                                            Contingent
          1272 E. PIKE ST                                                       Unliquidated
          Clarksburg, WV 26301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $168.00
          REDBIRD DEVELOPMENT, LLC                                              Contingent
          11565 STATE ROUTE 676                                                 Unliquidated
          Vincent, OH 45784                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $70.00
          RELIANCE LABORATORIES INC                                             Contingent
          P O BOX 4657                                                          Unliquidated
          Bridgeport, WV 26330-4657                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 25 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 73 of
              Name                                                               134
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $278,230.29
          RIDGE RUNNER PIPELINE SERVICES                                        Contingent
          P.O. Box 159                                                          Unliquidated
          Maidsville, WV 26541                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,850.00
          RISH EQUIPMENT CO.                                                    Contingent
          5957 WINDSWEPT BLVD                                                   Unliquidated
          Wise, VA 24293                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,223.24
          RON'S PORTA JOHNS,INC                                                 Contingent
          346 INDIAN RUN ROAD                                                   Unliquidated
          Marietta, OH 45750                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128,804.12
          RYAN ENVIRONMENTAL TRANSPORT                                          Contingent
          5793 W. VETERANS MEMORIAL HWY                                         Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,312.27
          SAFETY-KLEEN SYSTEMS, INC.                                            Contingent
          PO BOX 382066                                                         Unliquidated
          Pittsburgh, PA 15250-8066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,300.00
          SANDBAGS LLC                                                          Contingent
          4301 S VALLEY VIEW BLVD STE 19                                        Unliquidated
          Las Vegas, NV 89103-4008                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,927.33
          SECUR O&G, LLC                                                        Contingent
          409 BROAD STREET                                                      Unliquidated
          Allison Park, PA 15101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 26 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 74 of
              Name                                                               134
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,323.54
          SHAFER EQUIPMENT, LLC                                                 Contingent
          141 CAMPBELLS CREEK RD                                                Unliquidated
          Charleston, WV 25306                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,368.19
          SHAMBLIN STONE, INC.                                                  Contingent
          P.O. BOX 744199                                                       Unliquidated
          Atlanta, GA 30374                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,762.80
          SLEEP INN & SUITES                                                    Contingent
          8 WAL MART DRIVE                                                      Unliquidated
          Moundsville, WV 26041                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $68,009.21
          SOUTHEASTERN EQUIPMENT CO., INC.                                      Contingent
          PO BOX 536                                                            Unliquidated
          Cambridge, OH 43725                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,154.98
          SPARKLE WASH                                                          Contingent
          231 CATAWBA ROAD                                                      Unliquidated
          Fairmont, WV 26554                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,795.36
          SPARTAN MAT, LLC                                                      Contingent
          3158 E BONANZA CT                                                     Unliquidated
          Gilbert, AZ 85297                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,200.00
          SPRINT                                                                Contingent
          PO BOX 4181                                                           Unliquidated
          Carol Stream, IL 60197-4181                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 27 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 75 of
              Name                                                               134
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,135.24
          STATE ELECTRIC                                                        Contingent
          PO BOX 890889                                                         Unliquidated
          Charlotte, NC 28289-0089                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,459.82
          STEPTOE & JOHNSON PLLC                                                Contingent
          400 WHITE OAKS BLVD                                                   Unliquidated
          Suite 247                                                             Disputed
          Bridgeport, WV 26330-0247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $210.00
          STEWART'S ELECTRICAL INSPECTION                                       Contingent
          305 OAK STREET                                                        Unliquidated
          Irwin, PA 15642                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,775.00
          SUPREME TRAFFIC CONTROL SERVICE                                       Contingent
          LLC                                                                   Unliquidated
          3851 PERRYSVILLE AVENUE                                               Disputed
          Pittsburgh, PA 15214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,190.42
          SUSQUEHANNA WIRE ROPE & RIGGING                                       Contingent
          PO BOX P                                                              Unliquidated
          Ridgway, PA 15853                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $29,460.00
          TANK SERVICES                                                         Contingent
          PO BOX 71                                                             Unliquidated
          Dennison, OH 44621                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,957.70
          TEI ANALYTICAL SERVICES, INC.                                         Contingent
          PO BOX 844474                                                         Unliquidated
          Dallas, TX 75284-4474                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 28 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 76 of
              Name                                                               134
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,292.03
          TEKSOLV, INC                                                          Contingent
          130 EXECUTIVE DRIVE                                                   Unliquidated
          Suite 5                                                               Disputed
          Newark, DE 19702
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $255.36
          THE HOME CITY ICE COMPANY                                             Contingent
          PO BOX 111116                                                         Unliquidated
          Cincinnati, OH 45211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $618.38
          THE SHERWIN-WILLIAMS CO.                                              Contingent
          1208 W. MAIN STREET                                                   Unliquidated
          Bridgeport, WV 26330                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,378.24
          THE TRENTON CORPORATION                                               Contingent
          7700 JACKSON RD                                                       Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84,572.00
          THREE-D DRILLING INC                                                  Contingent
          2839 DOGTOWN RD                                                       Unliquidated
          Reedsville, WV 26547-9729                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,185.10
          TRENCHTECH,INC.                                                       Contingent
          PO BOX 3039                                                           Unliquidated
          Ambler, PA 19002                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          TRI-STATE PETROLEUM CORP.                                             Contingent
          P.O. BOX 4006                                                         Unliquidated
          Wheeling, WV 26003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 29 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 77 of
              Name                                                               134
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          TYGART ELECTRIC                                                       Contingent
          PO BOX 301                                                            Unliquidated
          Grafton, WV 26354                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,856.50
          UNEX                                                                  Contingent
          dba HYTORC                                                            Unliquidated
          333 Route 17 North                                                    Disputed
          Mahwah, NJ 07430
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,824.39
          UNIFIRST CORPORATION                                                  Contingent
          3 PROGRESS WAY                                                        Unliquidated
          Clarksburg, WV 26301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $17.38
          UNITED PARCEL SERVICE                                                 Contingent
          PO BOX 809488                                                         Unliquidated
          Atlanta, GA 30384-0711                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65,350.16
          UNITED RENTALS (NO. AMERICA), INC.                                    Contingent
          PO BOX 100711                                                         Unliquidated
          Atlanta, GA 30384-0711                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,886.98
          VALLEY GENERAL CONTRACTING, INC                                       Contingent
          DRAWER 2030                                                           Unliquidated
          Fairmont, WV 26555                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,060.00
          VERTICAL ACCESS SOLUTIONS                                             Contingent
          PO BOX 64291                                                          Unliquidated
          Baltimore, MD 21264-4291                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 30 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 78 of
              Name                                                               134
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $13.81
          WASTE MANAGEMENT                                                      Contingent
          PO BOX 13648                                                          Unliquidated
          Philadelphia, PA 19101-3648                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,890.33
          WASTE MANAGEMENT                                                      Contingent
          PO BOX 13648                                                          Unliquidated
          Philadelphia, PA 19101-3648                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          WELKER                                                                Contingent
          13839 WEST BELLFORT STREET                                            Unliquidated
          Sugar Land, TX 77498                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,385.90
          WILKIE CONTRACTING CO                                                 Contingent
          PO BOX T                                                              Unliquidated
          Claysville, PA 15323                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,781.84
          WILLIAMS SCOTSMAN, INC.                                               Contingent
          PO BOX 91975                                                          Unliquidated
          Chicago, IL 60693-1975                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,466.67
          WILLQUIP LLC                                                          Contingent
          5801 US HWY 19N                                                       Unliquidated
          Jane Lew, WV 26378                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,415.29
          WILSON SUPPLY COMPANY                                                 Contingent
          15401 MCMULLEN HWY,SW                                                 Unliquidated
          Cumberland, MD 21502                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 31 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 79 of
              Name                                                               134
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,000.00
          WINE'S ADVERTISING                                                    Contingent
          2271 US HIGHWAY 19N                                                   Unliquidated
          Jane Lew, WV 26378                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,582.30
          WOLFE ENVIRONMENTAL TRANSPORT,                                        Contingent
          LLC                                                                   Unliquidated
          70 COLUMBIA BLVD                                                      Disputed
          Clarksburg, WV 26301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,708.00
          WOODFORD OIL                                                          Contingent
          PO BOX 567                                                            Unliquidated
          Elkins, WV 26241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $248.00
          WORLDWIDE PARTS DEPARTMENT                                            Contingent
          685 INDUSTRIAL PARK RD                                                Unliquidated
          Jane Lew, WV 26378                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          WVFX                                                                  Contingent
          PO BOX 14200                                                          Unliquidated
          Tallahassee, FL 32317-4200                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,830.94
          XYLEM DEWATERING SOLUTIONS, INC.                                      Contingent
          28611 NETWORK PLACE                                                   Unliquidated
          Chicago, IL 60673-1286                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,426.68
          YAGER MATERIALS CORP                                                  Contingent
          PO BOX 2000                                                           Unliquidated
          Owensboro, KY 42302                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 32 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      No.
             Ryan1:20-bk-00738
                 Environmental,LLC Doc 1                             Filed 09/29/20 Entered  09/29/20
                                                                                        Case number (if known17:00:58
                                                                                                              )                                    Page 80 of
              Name                                                               134
 3.222     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $106.00
           ZINN'S SEPTIC SERVICES, LLC                                          Contingent
           175 CLOVERLEAF LANE                                                  Unliquidated
           Buckhannon, WV 26201                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                     6,186,208.11

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        6,186,208.11




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 33 of 33
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
 Fill in thisNo.  1:20-bk-00738
             information                   Doc
                         to identify the case:               1       Filed 09/29/20 Entered 09/29/20 17:00:58                    Page 81 of
 Debtor name
                                                                                 134
                     Ryan Environmental,LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or
             lease is for and the nature of               managed IT and
             the debtor's interest                        backup
                                                          services/monthly
                  State the term remaining                Executory                     Advantage Technology
                                                                                        950 Kanawha Blvd E
             List the contract number of any                                            Suite 100
                   government contract                                                  Charleston, WV 25301


 2.2.        State what the contract or                   Field Office location -
             lease is for and the nature of               2500 sq ft office
             the debtor's interest                        building Note:

                                                          Location and certain
                                                          lab equipment
                                                          subleased for $4,000.00
                  State the term remaining
                                                                                        Bridgeport Storage LLC
             List the contract number of any                                            24 Keystone Drive
                   government contract                                                  Bridgeport, WV 26330


 2.3.        State what the contract or                   330 Excavator
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Caterpillar Financial Services Corporati
             List the contract number of any                                            2120 West End Avenue
                   government contract                                                  Nashville, TN 37203


 2.4.        State what the contract or                   See attached
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Lease
                                                                                        Enterprise Fleet Management
             List the contract number of any                                            Two Penn CTR W Blvd Suite 215
                   government contract                                                  Pittsburgh, PA 15276-0110


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Debtor 1 No.
          Ryan1:20-bk-00738
              Environmental,LLC                     Doc 1                                  Case
                                                                      Filed 09/29/20 Entered    number (if known)
                                                                                             09/29/20       17:00:58        Page 82 of
              First Name              Middle Name                    Last Name
                                                                                  134
            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease


 2.5.        State what the contract or                   Fabrication shop and
             lease is for and the nature of               yard month to month
             the debtor's interest

                  State the term remaining                Lease
                                                                                        GAL Land Company
             List the contract number of any                                            1433 Harmony Grove Road
                   government contract                                                  Harmony Grove, WV 26501


 2.6.        State what the contract or                   IT Server/ equipment
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                41 Lease
                                                                                        Great American Financial Services Corp
             List the contract number of any                                            625 First Street SE
                   government contract                                                  Cedar Rapids, IA 52406-0609


 2.7.        State what the contract or                   Pipeline contract in
             lease is for and the nature of               progress
             the debtor's interest

                  State the term remaining                Warranty                      Hampshire Gas Company
                                                                                        6801 Industrial Rd
             List the contract number of any                                            P.O. Box 3
                   government contract                                                  Springfield, VA 22151


 2.8.        State what the contract or                   Mechanical Warranty
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Warranty                      Hampshire Gas Company
                                                                                        6801 Industrial Rd
             List the contract number of any                                            P.O. Box 3
                   government contract                                                  Springfield, VA 22151


 2.9.        State what the contract or                   Maintenance
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                12 Executory
                                                                                        Hart Office Solutions
             List the contract number of any                                            P.O. Box 660831
                   government contract                                                  Dallas, TX 75266-0831


 2.10.       State what the contract or                   Pipeline
             lease is for and the nature of               construction-warranty
             the debtor's interest                        Faldowski
                                                                                        Jefferson Gas Gathering Company, LLC
                  State the term remaining                Warranty                      320 Southview Drive
                                                                                        Bridgeport, WV 26330
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor 1 No.
          Ryan1:20-bk-00738
              Environmental,LLC                     Doc 1                                  Case
                                                                      Filed 09/29/20 Entered    number (if known)
                                                                                             09/29/20       17:00:58        Page 83 of
              First Name              Middle Name                    Last Name
                                                                                  134
            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   210GL 2016 L
             lease is for and the nature of               Excavator
             the debtor's interest

                  State the term remaining                10 Lease                      John Deere Financial
                                                                                        6400 NW 86th St,
             List the contract number of any                                            PO Box 6600
                   government contract                                                  Johnston, IA 50131-6600


 2.12.       State what the contract or                   300Gl 2016 300 GL
             lease is for and the nature of               Excavator
             the debtor's interest

                  State the term remaining                16 Lese                       John Deere Financial
                                                                                        6400 NW 86th St,
             List the contract number of any                                            PO Box 6600
                   government contract                                                  Johnston, IA 50131-6600


 2.13.       State what the contract or                   850K Sideboom 2013
             lease is for and the nature of               Crawler Dozer
             the debtor's interest

                  State the term remaining                8                             John Deere Financial
                                                                                        6400 NW 86th St,
             List the contract number of any                                            P.O. Box 6600
                   government contract                                                  Johnston, IA 50131-6600


 2.14.       State what the contract or                   PC 210 Excavator
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                23 Lease
                                                                                        Komatsu Financial Limited Partnership
             List the contract number of any                                            P.O. Box 99303
                   government contract                                                  Chicago, IL 60693


 2.15.       State what the contract or                   PC 210 Excavator
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                21 Lease
                                                                                        Komatsu Financial Limited Partnership
             List the contract number of any                                            P.O. Box 99303
                   government contract                                                  Chicago, IL 60693




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor 1 No.
          Ryan1:20-bk-00738
              Environmental,LLC                     Doc 1                                  Case
                                                                      Filed 09/29/20 Entered    number (if known)
                                                                                             09/29/20       17:00:58        Page 84 of
              First Name              Middle Name                    Last Name
                                                                                  134
            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.16.       State what the contract or                   Pipeline
             lease is for and the nature of               construction-warranty
             the debtor's interest                        Mobley

                  State the term remaining                Warranty
                                                                                        Markwest Liberty Midstream and Resources
             List the contract number of any                                            320 Southview Drive
                   government contract                                                  Bridgeport, WV 26330


 2.17.       State what the contract or                   Stewart Longwall
             lease is for and the nature of               1-warranty
             the debtor's interest

                  State the term remaining                Warranty
                                                                                        Markwest Liberty Midstream and Resources
             List the contract number of any                                            320 Southview Drive
                   government contract                                                  Bridgeport, WV 26330


 2.18.       State what the contract or                   Gravel yard space
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Lease
                                                                                        Putnam Holdings LLC
             List the contract number of any                                            4392 First Avenue
                   government contract                                                  Nitro, WV 25143


 2.19.       State what the contract or                   10,000 Sq ft of
             lease is for and the nature of               office/shop/warehouse/
             the debtor's interest                        garage space and 4
                                                          acres of yard area
                  State the term remaining                34 Lease
                                                                                        RICA Developers LLC
             List the contract number of any                                            5793 W Veterans Memorial Highway
                   government contract                                                  Bridgeport, WV 26330


 2.20.       State what the contract or                   Copier
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                30 Months Lease
                                                                                        Toshiba Financial Services
             List the contract number of any                                            P.O. Box 660831
                   government contract                                                  Dallas, TX 75266-0831


 2.21.       State what the contract or                   Uniform Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Executory                     UniFirst
                                                                                        3 Progress Way
             List the contract number of any                                            Clarksburg, WV 26301
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor 1 No.
          Ryan1:20-bk-00738
              Environmental,LLC                     Doc 1                                  Case
                                                                      Filed 09/29/20 Entered    number (if known)
                                                                                             09/29/20       17:00:58        Page 85 of
              First Name              Middle Name                    Last Name
                                                                                  134
            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                              No. 1:20-bk-00738   Doc 1     Filed 09/29/20 Entered 09/29/20 17:00:58          Page 86 of
                                                                        134



                           Ryan Environmental LLC (453050)

             Customer
Vehicle     Vehicle ID**          VIN          Year     Make           Model       Delivery Date   Months In Service*   Lease End Date
22XXCD    Corrosion        1C6RR7ST8KS547500   2019   RAM         1500 Classic       11/19/2018                    21       11/30/2021
22ZBZ8    Corrosion        1C6RR7KT1KS500910   2019   RAM         1500 Classic       11/29/2018                    21       11/30/2021
232JP2    Jones Floater    1C6RR7KG1KS548748   2019   RAM         1500 Classic        1/15/2019                    19        1/31/2023
2384WS    Corrosion        1GCUYAEF0KZ370053   2019   Chevrolet   Silverado 1500      7/26/2019                    13        7/31/2023
2384ZR    Mgmt             3GCUYDED0KG211212   2019   Chevrolet   Silverado 1500      7/26/2019                    13        7/31/2023
23B9KC    Cleaning‐WV      3C6UR5HL3KG702077   2019   RAM         2500               11/27/2019                     9       11/30/2022
23B9KJ    Jones Floater    3C6UR5HL2KG705407   2019   RAM         2500               12/10/2019                     8       12/31/2022
23B9KM    Jones Floater    3C6UR5HL2KG705410   2019   RAM         2500                12/6/2019                     8       12/31/2022
23B9KN    Jones Floater    3C6UR5HL4KG705411   2019   RAM         2500               12/20/2019                     8       12/31/2022
23B9KR    Jones Floater    3C6UR5HL6KG705412   2019   RAM         2500                12/6/2019                     8       12/31/2022
23B9KX    Corrosion        3C6UR5HL8KG705413   2019   RAM         2500                12/6/2019                     8       12/31/2022
23B9L3    Nitro            3C6UR5HL4KG705408   2019   RAM         2500               12/20/2019                     8       12/31/2022
23B9L5    Jones Floater    3C6UR5HL6KG705409   2019   RAM         2500               12/20/2019                     8       12/31/2022
23B9L7    Mgmt             1C6RR7ST9KS731151   2019   RAM         1500 Classic       12/10/2019                     8       12/31/2022
23B9LC    Mgmt             1C6RR7ST0KS731152   2019   RAM         1500 Classic       12/20/2019                     8       12/31/2022
23B9LF    Jones Floater    1C6RR7ST2KS731153   2019   RAM         1500 Classic       12/20/2019                     8       12/31/2022
22L68Z    Sales            1C6RR7KT4JS147951   2018   RAM         1500               10/30/2017                    34       10/31/2021
22L692    Jones Floater    1C6RR7KT0JS140284   2018   RAM         1500               10/10/2017                    34       10/31/2021
22NQ56    Jones Floater    3C63R3GL7JG174060   2018   RAM         3500                1/15/2018                    31        1/31/2022
22NRZR    Sales‐WV         1C4RJFAG8JC199771   2018   Jeep        Grand Cherokee      1/15/2018                    31        1/31/2022
22R37J    Jones Floater    1GT12REGXJF170082   2018   GMC         Sierra 2500HD        4/9/2018                    28        4/30/2021
22RC5D    Mgmt             1FM5K8BH7JGA78152   2018   Ford        Explorer            4/23/2018                    28        4/30/2021
22RQXG    Pipeline         4XARVA871J8500517   2018   *Polaris    *Ranger              5/4/2018                    27        6/30/2021
22SD2H    Jones Floater    1FT7W2BT4JEC35960   2018   Ford        F‐250               5/31/2018                    27        5/31/2022
22SD2L    Jones Floater    1FT7W2BT0JEB56592   2018   Ford        F‐250                6/5/2018                    26        6/30/2022
22VG39    Jones Floater    1FTEW1E57JFD67328   2018   Ford        F‐150               8/27/2018                    24        8/31/2022
                       No. 1:20-bk-00738   Doc 1     Filed 09/29/20 Entered 09/29/20 17:00:58   Page 87 of
22W4V3   Mgmt       1FTEW1E57JFD26018   2018   Ford      F‐150
                                                                 134       9/21/2018                23        9/30/2022
22Z35N   Sales      3GCUKREC5JG453692   2018   Chevrolet   Silverado 1500   11/30/2018              21       11/30/2021
22ZD5L   Mgmt       3GCUKPEC8JG554584   2018   Chevrolet   Silverado 1500   12/11/2018              20       12/31/2021
23KKHJ   Mgmt       3C6RR7KT0JG252560   2018   RAM         1500              4/30/2020               4        3/31/2021
22RPDT   Pipeline   4XAWH76A7D2706752   2013   *Polaris    *Ranger            5/4/2018              27        6/30/2021
 Fill in thisNo.  1:20-bk-00738
             information                   Doc
                         to identify the case:               1       Filed 09/29/20 Entered 09/29/20 17:00:58                 Page 88 of
 Debtor name
                                                                                 134
                     Ryan Environmental,LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Alan Anderson                     P.O. Box 1263                                      First United Bank &               D   2.17
                                               Bridgeport, WV 26330                               Trust                             E/F
                                               Membership interest
                                                                                                                                    G




    2.2      Clayton Rice                      2045 Natalie Drive                                 MVB BANK                          D   2.30
                                               Bridgeport, WV 26330                                                                 E/F
                                               Full
                                                                                                                                    G




    2.3      Clayton Rice                      2045 Natalie Drive                                 First United Bank &               D   2.17
                                               Bridgeport, WV 26330                               Trust                             E/F
                                               Guarantor
                                                                                                                                    G




    2.4      Clayton Rice                      2045 Natalie Drive                                 First United Bank &               D   2.17
                                               Bridgeport, WV 26330                               Trust                             E/F
                                               Membership interest
                                                                                                                                    G




    2.5      Clayton Rice                      2045 Natalie Drive                                 First United Bank &               D   2.4
                                               Bridgeport, WV 26330                               Trust                             E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Debtor
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58
                                                                                          Case number (if known)
                                                                                                                         Page 89 of
              Ryan Environmental,LLC
                                                                                 134

            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.5
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.7      Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.6
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.8      Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.7
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.9      Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.8
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.10     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.9
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.11     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.10
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.12     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.11
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.13     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.12
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                          Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
 Debtor
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58
                                                                                          Case number (if known)
                                                                                                                         Page 90 of
              Ryan Environmental,LLC
                                                                                 134

            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.13
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.15     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.14
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.16     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.15
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.17     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D   2.16
                                               Bridgeport, WV 26330                                Trust                    E/F
                                                                                                                            G




    2.18     Clayton Rice                      2045 Natalie Drive                                  First United Bank &      D
                                               Bridgeport, WV 26330                                Trust                    E/F       3.79
                                                                                                                            G




    2.19     James J. Cava,                    190 Ridgeway Drive                                  MVB BANK                 D   2.30
             Jr.                               Bridgeport, WV 26330                                                         E/F
                                               Guarantee
                                                                                                                            G




    2.20     James J. Cava,                    190 Ridgeway Drive                                  First United Bank &      D   2.17
             Jr.                               Bridgeport, WV 26330                                Trust                    E/F
                                               Membership interest
                                                                                                                            G




    2.21     James J. Cava,                    190 Ridgeway Drive                                  First United Bank &      D   2.6
             Jr.                               Bridgeport, WV 26330                                Trust                    E/F
                                               Limited $200,000.00
                                                                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                             Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58
                                                                                          Case number (if known)
                                                                                                                         Page 91 of
              Ryan Environmental,LLC
                                                                                 134

            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     James J. Cava,                    190 Ridgeway Drive                                  First United Bank &      D   2.10
             Jr.                               Bridgeport, WV 26330                                Trust                    E/F
                                               Limited $187,500, $250,000 CD Pledge
                                                                                                                            G




Official Form 206H                                                             Schedule H: Your Codebtors                          Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 Entered 09/29/20 17:00:58                            Page 92 of
                                                                                 134

 Fill in this information to identify the case:

 Debtor name         Ryan Environmental,LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF WEST VIRGINIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $6,415,986.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $28,552,286.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $25,158,611.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor       Ryan Environmental,LLC
              No. 1:20-bk-00738                     Doc 1            Filed 09/29/20 EnteredCase number (if 17:00:58
                                                                                            09/29/20       known)
                                                                                                                                           Page 93 of
                                                                                 134
    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Alan Anderson                                               8/1/2019-7/31                    $92,308.00           Guaranteed payments
               P.O. Box 1263                                               /2020
               Bridgeport, WV 26330
               Member

       4.2.    Clayton Rice                                                8/1/2019-7/31                   $151,990.52           Guaranteed payments
               2045 Natalie Drive                                          /2020
               Bridgeport, WV 26330
               Member

       4.3.    James J. Cava, Jr.                                          8/1/2019-7/31                    $96,153.75           Guaranteed payments
               190 Ridgeway Drive                                          /2020
               Bridgeport, WV 26330
               Member

       4.4.    Cava & Banko, PLLC                                          8/1/2019-7/31                    $19,315.00           Professional accounting
               117 E. Main Street                                          /2020                                                 services
               Bridgeport, WV 26330
               Jim Cava Member

       4.5.    Rica Developers LLC                                         8/1/2019-7/31                   $140,700.00           Lease payments for home
               2045 Natalie Drive                                          /2020                                                 office/yard/shop
               Bridgeport, WV 26330
               Owned by Clayton Rice/James Cava

       4.6.    Bridgeport Storage, LLC                                     8/1/2019-7/31                    $40,325.00           Lease payments for field office
               P.O. Box 1296                                               /2020                                                 -- Bridgeport
               Bridgeport, WV 26330                                                                                              Payments made for storage unit
               Clayton Rice member

       4.7.    James J. Cava, Jr.                                          Various                                 $0.00         See attached loan activity sch
               190 Ridgeway Drive
               Bridgeport, WV 26330
               Member

       4.8.    Clayton Rice                                                Various                                 $0.00         See attached loan activity Sch
               2045 Natalie Drive
               Bridgeport, WV 26330
               Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
 Debtor       Ryan Environmental,LLC
              No. 1:20-bk-00738                     Doc 1            Filed 09/29/20 EnteredCase number (if 17:00:58
                                                                                            09/29/20       known)
                                                                                                                                           Page 94 of
                                                                                 134

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                Status of case
               Case number                                                                 address
       7.1.    Belmont Mills, Inc.                                                         BELMONT COUNTY                               Pending
               20SCI00027W                                                                                                              On appeal
                                                                                                                                        Concluded

       7.2.    Armada E&P dba Buckeye                                                      MUSKINGUM WATERSHED                          Pending
               Water Service                                                                                                            On appeal
               CH20190348                                                                                                               Concluded

       7.3.    B.E.T., LTD, dba                                                            Circuit Court of Harrison                    Pending
               Bridgeport Equipment & Tool                                                 County                                       On appeal
               v Debtor
                                                                                                                                        Concluded
               20-C-31

       7.4.    CLEVELAND BROTHERS                                                          Common Pleas of                              Pending
               EQUIPMENT                                                                   Westmoreland Co.                             On appeal
               CO., INC. v Debtor
                                                                                                                                        Concluded
               5641 of 2019

       7.5.    Ridge Runner Pipeline                                                       Circuit Court of Mon                         Pending
               Services, LLC v Debtor                                                      County                                       On appeal
               20-C-161
                                                                                                                                        Concluded

       7.6.    InstaGrowth v Debtor                                                        Circuit Court of Harrison                    Pending
               20-C-167                                                                    County                                       On appeal
                                                                                                                                        Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
 Debtor       Ryan Environmental,LLC
              No. 1:20-bk-00738                     Doc 1            Filed 09/29/20 EnteredCase number (if 17:00:58
                                                                                            09/29/20       known)
                                                                                                                                         Page 95 of
                                                                                 134
               Recipient's name and address                     Description of the gifts or contributions                Dates given                       Value

       9.1.    WVU Athletic Department                          Donation Athletic club
                                                                                                                         April 2018                $20,080.00

               Recipients relationship to debtor



       9.2.    Valley Grove VFD                                 Donation
                                                                                                                         6/20/18                     $2,500.00

               Recipients relationship to debtor



       9.3.    WV State Police Department                       Cash donation
                                                                                                                         8/15/18                     $1,000.00

               Recipients relationship to debtor



       9.4.    Dominion Energy Golf                             Cash Donation
               Tournament
                                                                                                                         7/26/18                     $4,000.00

               Recipients relationship to debtor



       9.5.    Fellowsville VFD                                 Cash Donation
                                                                                                                         08/22/18                    $1,000.00

               Recipients relationship to debtor



       9.6.    Dominion Charity Golf Event                      Cash donation - sponsorship
                                                                                                                         10/1/19                     $1,500.00

               Recipients relationship to debtor



       9.7.    Medbrook's Childrens Charity                     Cash Donation
                                                                                                                         11/1/19                     $3,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss        Value of property
       how the loss occurred                                                                                                                               lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Collision                                                3017.36                                                  9/10/19                     $3,017.36



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor        Ryan Environmental,LLC
               No. 1:20-bk-00738                    Doc 1            Filed 09/29/20 EnteredCase number (if 17:00:58
                                                                                            09/29/20       known)
                                                                                                                                           Page 96 of
                                                                                 134
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Lease loan gap                                           1462.24                                                  09/10/19                      $1,462.24

       All other                                                10817.42                                                 09/28/19                    $10,817.12

       Property damage                                          4481.32                                                  09/30/20                      $4,481.32

       Collison                                                 445.96                                                   10/1/19                         $379.74

       Collison                                                 1503.46                                                  10/2/19                       $1,503.46

       Collison                                                 3483.74                                                  10/2/19                       $3,483.74

       Property damage                                          3771.10                                                  11/11/19                      $3,771.10

       Collison                                                 3961.97                                                  12/05/19                      $3,961.97

       Collison                                                 9386.73                                                  06/01/20                      $9,386.73


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Martin P. Sheehan
                1 Community St., Ste 200
                Wheeling, WV 26003                                                                                             8/3/20                $13,717.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Phyxius Law, PLLC
                Donald J. Epperly, Esq.
                P.O. Box 1081                                                                                                  4/1/20
                Bridgeport, WV 26330                                                                                           -08/15/20               $8,500.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor      Ryan Environmental,LLC
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 EnteredCase number (if 17:00:58
                                                                                            09/29/20       known)
                                                                                                                                         Page 97 of
                                                                                 134

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor      Ryan Environmental,LLC
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 EnteredCase number (if 17:00:58
                                                                                            09/29/20       known)
                                                                                                                                         Page 98 of
                                                                                 134

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
       Bridgeport Storage LLC                                         Clayton Rice                        Various financial records and           No
       24 Keystone Drive                                              2045 Natalie Drive                  materials                               Yes
       Bridgeport, WV 26330                                           Bridgeport, WV 26330

                                                                      Barb Fowler



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor      Ryan Environmental,LLC
             No. 1:20-bk-00738                      Doc 1            Filed 09/29/20 EnteredCase number (if 17:00:58
                                                                                            09/29/20       known)
                                                                                                                                             Page 99 of
                                                                                 134

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       SMITH, COCHRAN AND HICKS, P.L.L.C.                                                                                         2018
                    3510 MacCorkle Ave SE
                    Charleston, WV 25304
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Arnet Carbis Toothman, PLLC
                    110 Washington St East
                    Charleston, WV 25329

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor     Ryan1:20-bk-00738
            No.  Environmental,LLC Doc 1                             Filed 09/29/20 EnteredCase number (if17:00:58
                                                                                            09/29/20       known)
                                                                                                                               Page 100 of
                                                                                 134

              None

       Name and address
       26d.1.       First United Bank & Trust
                    12892 Garrett Highway Suite 4
                    Oakland, MD 21550
       26d.2.       MVB BANK
                    1000 JOHNSON AVE.
                    Bridgeport, WV 26330
       26d.3.       Premier Bank
                    14 North Locust St.
                    Buckhannon, WV 26201
       26d.4.       John Deere Financial
                    Deere Credit, Inc.
                    PO Box 6600
                    Johnston, IA 50131-6600
       26d.5.       Copper Run Capital
                    1201 Dublin Rd.,
                    Columbus, OH 43215
       26d.6.       RDR Energy
                    1272 E. Pike St.,
                    Clarksburg, WV 26301
       26d.7.       ECM Energy Services
                    460 Market St.,
                    Suite 400
                    Williamsport, PA 17701
       26d.8.       Paccar Financial Corp
                    PO Box 121166
                    Dallas, TX 75312-1166
       26d.9.       Marathon Petroleum
                    1515 Araphoe St.
                    Tower 1 Suite 160
                    Denver, CO 80202
       26d.10.      Cava & Banko, PLLC
                    117 E. Main Street
                    Bridgeport, WV 26330
       26d.11.      Baker Tilly Virchow Krause, LLP
                    Two Penn CTR W. Blvd
                    Suite 215
                    Pittsburgh, PA 15276-0110
       26d.12.      Hunter Truck Sales
                    480 Pittsburgh Rd.
                    Butler, PA 16002
       26d.13.      FNB Equipment Finance
                    1853 Highway 315
                    Pittston, PA 18640
       26d.14.      Volvo Financial Services
                    7025 Albert Pick Road
                    Suite 102
                    Greensboro, NC 27409


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor     Ryan1:20-bk-00738
            No.  Environmental,LLC Doc 1                             Filed 09/29/20 EnteredCase number (if17:00:58
                                                                                            09/29/20       known)
                                                                                                                                       Page 101 of
                                                                                 134
       Name and address
       26d.15.      Mack Financial Services
                    P.O. Box 7247-0236
                    Philadelphia, PA 19019
       26d.16.      Williams Energy
                    One Williams Center
                    P.O. Box 2400
                    Tulsa, OK 74102-2400
       26d.17.      Palladino Law Office
                    2400 Veterans Memorial Blvd
                    Suite 300A
                    Kenner, LA 70062
       26d.18.      Phyxius Law, PLLC
                    Donald J. Epperly, Esq.
                    215 W. Main Street
                    Bridgeport, WV 26330
       26d.19.      Cleveland Brothers
                    PO box 417094
                    Boston, MA 02241
       26d.20.      Appalachian Growth Capital
                    35 Public Sq
                    P.O. Box 456
                    Nelsonville, OH 45764

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Clayton Rice                                   2045 Natalie Drive                                  Member                                70.1
                                                      Bridgeport, WV 26330

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       James J. Cava, Jr.                             190 Ridgeway Drive                                  Member                                19.9
                                                      Bridgeport, WV 26330

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Alan Anderson                                  P.O. Box 1263                                       Member                                10
                                                      Bridgeport, WV 26330



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor     Ryan1:20-bk-00738
            No.  Environmental,LLC Doc 1                             Filed 09/29/20 EnteredCase number (if17:00:58
                                                                                            09/29/20       known)
                                                                                                                                      Page 102 of
                                                                                 134

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Alan Anderson
       .    P.O. Box 1263                                                                                                8/1/2019-7/31/    Member
               Bridgeport, WV 26330                             92308.00                                                 2020              compensation

               Relationship to debtor



       30.2 Clayton Rice
       .    2045 Natalie Drive                                                                                           8/1/2019-7/31/    Member
               Bridgeport, WV 26330                             151990.52                                                2020              compensation

               Relationship to debtor
               Member


       30.3 James J. Cava, Jr.
       .    190 Ridgeway Drive                                                                                           8/1/2019-7/31/    Member
               Bridgeport, WV 26330                             96153.75                                                 2020              compensation

               Relationship to debtor
               Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
 Debtor     Ryan1:20-bk-00738
            No.  Environmental,LLC Doc 1                             Filed 09/29/20 EnteredCase number (if17:00:58
                                                                                            09/29/20       known)
                                                                                                                               Page 103 of
                                                                                 134
 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 29, 2020

 /s/ Clayton Rice                                                        Clayton Rice
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 104 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 105 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 106 of
                                        134
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 107 of
                                        134
B2030 (Form
        No.2030) (12/15)
            1:20-bk-00738                          Doc 1             Filed 09/29/20     Entered 09/29/20 17:00:58                Page 108 of
                                                               United States Bankruptcy
                                                                             134        Court
                                                                     Northern District of West Virginia
 In re       Ryan Enviromental, LLC                                                                           Case No.
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept $400.00/hr with a retainer of                    $                 12,000.00
             Prior to the filing of this statement I have received                                        $                 12,000.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods. File and complete student loan action.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 28, 2020                                                                /s/ Martin P. Sheehan
     Date                                                                           Martin P. Sheehan 4812
                                                                                    Signature of Attorney
                                                                                    SHEEHAN & ASSOCIATES, P.L.L.C.
                                                                                    1 Community St., Ste 200
                                                                                    Wheeling, WV 26003
                                                                                    304-232-1064 Fax: 304-232-1066
                                                                                    sheehanbankruptcy@wvdsl.net
                                                                                    Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            No. 1:20-bk-00738                      Doc 1             Filed 09/29/20       Entered 09/29/20 17:00:58                       Page 109 of
                                                               United States Bankruptcy
                                                                             134        Court
                                                                     Northern District of West Virginia
 In re      Ryan Environmental,LLC                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                               Security Class Number of Securities                       Kind of Interest
 business of holder
 Alan Anderson                                                                                                                   Membership
 P.O. Box 1263
 Bridgeport, WV 26330

 Clayton Rice                                                                                                                    Membership
 2045 Natalie Drive
 Bridgeport, WV 26330

 James J. Cava, Jr.                                                                                                              Membership
 190 Ridgeway Drive
 Bridgeport, WV 26330


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date September 29, 2020                                                       Signature /s/ Clayton Rice
                                                                                            Clayton Rice

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            No. 1:20-bk-00738                      Doc 1             Filed 09/29/20 Entered 09/29/20 17:00:58             Page 110 of
                                                                                 134


                                                               United States Bankruptcy Court
                                                                     Northern District of West Virginia
 In re      Ryan Environmental,LLC                                                                        Case No.
                                                                                     Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       September 29, 2020                                           /s/ Clayton Rice
                                                                          Clayton Rice/Managing Member
                                                                          Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 111 of
                                            134
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          Ryan Environmental,LLC
                          5793 W. Veterans Memorial Hwy, Ste 101
                          Bridgeport, WV 26330


                          Martin P. Sheehan
                          SHEEHAN & ASSOCIATES, P.L.L.C.
                          1 Community St., Ste 200
                          Wheeling, WV 26003


                          2-2-0 CORP
                          dba STAR WELD
                          PO BOX 746
                          Spencer, WV 25276


                          A&A Supply, LLC
                          22155 ENERGY HWY.
                          New Martinsville, WV 26155


                          ACCURATE SAFETY COMPLIANCE, LLC
                          P.O. BOX 721011
                          Norman, OK 73070


                          ACE AGGREGATES
                          70 COLUMBIA BLVD
                          Clarksburg, WV 26301


                          ACF ENVIRONMENTAL
                          PO BOX 758763
                          Baltimore, MD 21275-8763


                          ACUREN INSPECTION INC
                          PO BOX 846313
                          Dallas, TX 75284-6313


                          Adler Tank Rentals LLC
                          PO BOX 45081
                          San Francisco, CA 94145-0081


                          ADM Welding & Fabrication, LLC
                          37 BROADHEAD STREET
                          Warren, PA 16365
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 112 of
                                        134

                      Advance Auto Parts
                      AAP FINANCIAL SERVICES
                      P.O. Box 742063
                      Atlanta, GA 30374-2063


                      Advanced Energy Services
                      305 SPINDLE CT
                      Canonsburg, PA 15317


                      Advantage Technology
                      950 Kanawha Blvd E
                      Suite 100
                      Charleston, WV 25301


                      Advantage Technology LLC
                      950 KANAWHA BLVD E
                      Charleston, WV 25301


                      AFLAC
                      REMITTANCE PROCESSING SERVICE
                      1932 WYNNTON ROAD
                      Columbus, GA 31999-0001


                      AIRGAS NITROGEN SERVICES, LLC (N199)
                      3225 SOLUTIONS CTR
                      Chicago, IL 60677-3002


                      Airgas Usa, LLC
                      PO BOX 734672
                      Dallas, TX 75373


                      Alan Anderson
                      P.O. Box 1263
                      Bridgeport, WV 26330


                      AlignHR, LLC
                      1116 SMITH STREET
                      Suite 410
                      Charleston, WV 25301


                      ALLEGANY AGGREGATES, INC.
                      P.O. BOX 127
                      Cumberland, MD 21502
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 113 of
                                        134

                      ALTUS GLOBAL TRADE SOLUTIONS
                      PO BOX 1389
                      Kenner, LA 70063


                      AMERICAN INNOVATIONS, LTD
                      12211 TECHNOLOGY BLVD
                      Austin, TX 78727


                      AMERICAN PRODUCERS SUPPLY CO., INC
                      119 2ND ST
                      P O BOX 1050
                      Marietta, OH 45750


                      ANDERSON EQUIPMENT COMPANY
                      PO BOX 823580
                      Philadelphia, PA 19182-3580


                      APPALACHIAN TIMBER SERVICES, LLC
                      393 EDGAR GIVEN PARKWAY
                      Sutton, WV 26601


                      ARNETT CARBIS TOOTHMAN LLP
                      PO BOX 45723
                      Baltimore, MD 21297-5723


                      ART'S RENTAL EQUIPMENT & SUPPLY
                      215EAST 6TH STREET
                      Newport, KY 41071


                      ASSOC BUILDERS & CONTRACTORS INC
                      WV CHAPTER - SARAH FRANCKE
                      P.O. BOX 3965
                      Charleston, WV 25339


                      ATLANTIC NITROGEN AND TESTING LLC
                      100 HAMILTON ST.
                      Washington, PA 15301


                      ATLANTIC NITROGEN PUMPING SERVICES, LLC
                      100 HAMILTON ST.
                      Washington, PA 15301


                      B&B ENERGY SERVICES
                      1925 LINCOLN HIGHWAY
                      Chester, WV 26034
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 114 of
                                        134

                      B&B HOLDINGS, PLLC
                      PO BOX 554
                      Ashland, KY 41105


                      BADGER DAYLIGHTING CORP.
                      75 REMITTANCE DRIVE SUITE 3185
                      Chicago, IL 60675-3185


                      BELMONT MILLS, INC.
                      400 S. JEFFERSON ST.
                      Belmont, OH 43718


                      BELMONT SOLIDS CONTROL LLC
                      7716 DEPOT RD UNIT 1
                      Lisbon, OH 44432


                      BENCHMARK SAFETY, HEALTH, &
                      1000 GREEN RIVER DR, SUITE 116
                      Fairmont, WV 26554


                      BEST LINE EQUIPMENT
                      2582 GATEWAY DRIVE
                      State College, PA 16801


                      BIG BEAVER MUNICIPAL AUTHORITY
                      114 FOREST DRIVE
                      Darlington, PA 16115


                      BK CORROSION, LLC
                      PO BOX 227
                      Houston, TX 77001-1000


                      BLACK DIAMOND EQUIP. RENTAL LLC
                      732 MCCLELLANDTOWN ROAD
                      Uniontown, PA 15401


                      BLAST ONE LOCK BOX
                      P O BOX 933052
                      Cleveland, OH 44193


                      BOB SCULLION & ASSOCIATES, INC.
                      9703 GUILDFORD DRIVE
                      Allison Park, PA 15101
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 115 of
                                        134

                      BOSLEY RENTAL & SUPPLY
                      1 BOSLEY AVENUE
                      Parkersburg, WV 26101


                      BOSLEY RENTAL & SUPPLY, INC
                      497 GOFF MOUNTAIN ROAD
                      Charleston, WV 25313


                      BRIDGEPORT EQUIP & TOOL
                      500 HALL STREET
                      Bridgeport, OH 43912


                      Bridgeport Storage LLC
                      24 Keystone Drive
                      Bridgeport, WV 26330


                      BRIDGEPORT STORAGE, LLC
                      PO BOX 1296
                      Bridgeport, WV 26330


                      BRIDGEPORT TIRE & SUPPLY
                      P.O. BOX 877
                      US RTE. 50 & 131


                      BUCKEYE WATER DISTRICT
                      1925 CLARK AVE.
                      P.O. Box 105
                      Wellsville, OH 43968-0105


                      BUCKEYE WATER SERVICE COMPANY
                      P.O. BOX 409
                      New Concord, OH 43762-0409


                      CAPITOL SERVICES, INC
                      PO BOX 1831
                      Austin, TX 78767


                      CATERPILLAR FINANCIAL SERVICES CORP
                      PO BOX 13834
                      Newark, NJ 07188-0834


                      Caterpillar Financial Services Corporati
                      2120 West End Avenue
                      Nashville, TN 37203
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 116 of
                                        134

                      CAVA & BANKO, P.L.L.C.
                      117 EAST MAIN STREET
                      Bridgeport, WV 26330


                      CECIL I. WALKER MACHINERY CO
                      29773 NEWTWORK PLACE
                      Chicago, IL 60673-1297


                      CENTRAL GARDEN & PET
                      PO BOX 277743
                      Atlanta, GA 30384-7740


                      CHARLES RYAN ASSOCIATES
                      L-3215
                      Columbus, OH 43260-3215


                      CHARLESON FLEET
                      4617 WASHINGTON ST W
                      Charleston, WV 25313


                      CINTAS FIRST AID & SAFETY LOC #D28
                      PO BOX 631025
                      Cincinnati, OH 45263-1025


                      Clayton Rice
                      2045 Natalie Drive
                      Bridgeport, WV 26330


                      CLEVELAND BROTHERS EQUIP CO., INC.
                      PO BOX 417094
                      Boston, MA 02241-7094


                      CNH Industrial Capital America LLC
                      P.O. Box 71264
                      Philadelphia, PA 19176-6264


                      COMPLETE ENERGY SERVICES, LLC
                      216 MARKET STREET
                      Spencer, WV 25276


                      CONSTRUCTCONNECT
                      PO BOX 207121
                      Dallas, TX 75320-7121
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 117 of
                                        134

                      COPPER RUN CAPITAL LLC
                      1201 DUBLIN RD
                      Columbus, OH 43215


                      CORRPRO COMPANIES, INC.
                      P.O. BOX 674173
                      Dallas, TX 75267-4173


                      DAMAGE RECOVERY
                      PO BOX 843369
                      Kansas City, MO 64184-0024


                      DAVID GLOTFELTY
                      204 CANTON VILLAGE
                      Morgantown, WV 26508


                      DELRICK CORPORATION
                      PO BOX 693
                      Tazewell, VA 24651


                      DIAMOND TECHNICAL SERVICES
                      163 WEST BURRELL STREET
                      Blairsville, PA 15717


                      DIEFFENBAUCH & HRITZ, LLC
                      1095 CHAPLIN ROAD
                      Suite 200
                      Morgantown, WV 26501


                      DISCOUNT INDUSTRIAL SUPP. CORP
                      912 FIFTH ST. WEST
                      Huntington, WV 25701


                      DODDRIDGE CO LIVESTOCK SALE
                      461 MAIN STREET
                      West Union, WV 26456


                      E.M.P., INC.
                      PO BOX 1103
                      Glenpool, OK 74033


                      EDR
                      PO BOX 414176
                      Boston, MA 02241-4176
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 118 of
                                        134

                      EDWARDS CO., LLC
                      1182 STEVENS RUN RD
                      Lost Creek, WV 26385-7173


                      ELECTRICAL CONNECTIONS, LLC
                      94 OAK RIDGE ESTATES ROAD
                      Mount Clare, WV 26408


                      EMORY ROTHENBUHLER AND SONS,INC.
                      47126 SUNFISH CREEK RD
                      Beallsville, OH 43716


                      ENERGY TRANSPORTATION LLC
                      PO BOX 430
                      Bridgeport, WV 26330


                      ENI USA R&M CO., INC. - CABOT, PA
                      PO BOX 7247-7028
                      Philadelphia, PA 19170-7028


                      ENTERPRISE
                      PO BOX 843369
                      Kansas City, MO 64184-0024


                      Enterprise Fleet Management
                      Two Penn CTR W Blvd Suite 215
                      Pittsburgh, PA 15276-0110


                      ENVIROCLEAN, LLC
                      dba M&M SEPTIC PUMPING
                      PO BOX 550
                      Clarksburg, WV 26302-0550


                      ENVIROPROBE INTEGRATED SOLUTIONS, INC.
                      630 CROSS LANES DRIVE
                      Nitro, WV 25143


                      EULER HERMES NORTH AMERICA INSURANCE CO
                      C/O FINANCE DEPARTMENT
                      800 RED BROOK BLVD
                      Owings Mills, MD 21117-1008


                      EUREKA MIDSTREAM, LLC
                      1701 1/2 POST OAK BLVD., #479
                      Houston, TX 77056
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 119 of
                                        134

                      EUROFINS CEI, INC.
                      730 SE MAYNARD ROAD
                      Bridgeport, WV 26330


                      First United Bank & Trust
                      19 South Second Street
                      Oakland, MD 21550


                      FLEET PRIDE
                      P.O. BOX 281811
                      Atlanta, GA 30384-1811


                      FLEX FLEET RENTAL
                      2855 E. COTTONWOOD PARKWAY
                      Ste 100
                      Salt Lake City, UT 84121


                      Ford Credit
                      Box 220564
                      Pittsburgh, PA 15257-2564


                      FOSTER SUPPLY, INC.
                      P O BOX 488
                      4847 TEAYS VALLEY ROAD
                      Scott Depot, WV 25560


                      G.O.B. SERVICES LLC
                      832 BROAD ST
                      Summersville, WV 26651


                      GAL Land Company
                      1433 Harmony Grove Road
                      Harmony Grove, WV 26501


                      GARRETT COMPANY, LLC
                      dba SWISHER FEED & SUPPLY
                      Weston, WV 26452


                      GARRETT INDUSTRIAL SUPPLY, INC.
                      104 COMMERCE DRIVE
                      Oakland, MD 21550


                      GAS ANALYTICAL SERVICES, INC.
                      29059 NETWORK PLACE
                      Chicago, IL 60673-1290
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58    Page 120 of
                                        134

                      GEO SEARCH
                      PO BOX 975353
                      Dallas, TX 75397-5353


                      GLOTFELTY ENTERPRISES, INC.
                      14161 GARRETT HWY
                      Oakland, MD 21550


                      GOPHER MATS, LLC
                      dba VIKING MAT COMPANY
                      PO BOX 743790
                      Atlanta, GA 30374-3790


                      Great American Financial Services          Corp
                      625 First Street SE
                      Cedar Rapids, IA 52406-0609


                      GREEN'S FEED & SEED, INC.
                      314 PIEDMONT ROAD
                      Charleston, WV 25301


                      GREENTREE SERVICES, INC.
                      28 3RD STREET NE #692
                      Faribault, MN 55021


                      GUMP'S SEPTIC & PORTABLE RESTROOM SVC
                      PO BOX 441
                      Reader, WV 26167


                      GUTTMAN ENERGY, INC.
                      PO BOX 536250
                      Pittsburgh, PA 15253-5904


                      HALL DRILLING,LLC
                      1137 E WASHINGTON AVE
                      Ellenboro, WV 26346


                      Hampshire Gas Company
                      6801 Industrial Rd
                      P.O. Box 3
                      Springfield, VA 22151


                      Hart Office Solutions
                      P.O. Box 660831
                      Dallas, TX 75266-0831
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 121 of
                                        134

                      HIGHMARK WV
                      PO BOX 382153
                      Pittsburgh, PA 15251-8113


                      HOG LICK AGGREGATES LLC
                      340 HOG LICK HOLLOW
                      Fairmont, WV 26554


                      HOGAN'S CRANE SERVICE, LLC
                      TIMOTHY F. HOGAN
                      Bridgeport, WV 26330


                      HOWARD L. BOWERS CONTRACTING CO., INC.
                      PO BOX 2249
                      Steubenville, OH 43953


                      HURSHEL ROWAN
                      dba SUTTON SERVICES
                      P.O. Box 114
                      Sutton, WV 26601


                      HYDROTECH TESTING SERVICES
                      87 SHILOH DRIVE
                      Chester, WV 26034


                      ILEASE & RENTALS LLC
                      PO BOX 848
                      Bridgeport, WV 26330


                      INDEPENDENT CONTRACTORS DISTRIBUTORS
                      P O BOX 2587
                      Ashland, KY 41105-2587


                      INDUSTRIAL TRAINING SERVICES, INC.
                      120 MAX HURT DR
                      Murray, KY 42071


                      INSTANT GROWTH HYDROSEEDING, LLC
                      140 VIP DRIVE
                      Masontown, WV 26542


                      INTEGRITY MEASUREMENT & CONTROL, LP
                      P.O. BOX 1889
                      Sugar Land, TX 77487-1189
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 122 of
                                        134

                      J&J PAVING
                      273 HILLTOP DRIVE
                      Princeton, WV 24740-7329


                      J-B CONSULTING SAFETY TRAINING
                      1831 PLEASANT VALLEY ROAD
                      Fairmont, WV 26554


                      James J. Cava, Jr.
                      190 Ridgeway Drive
                      Bridgeport, WV 26330


                      JAN X-RAY SERVICES, INC.
                      PO Box 29253
                      New York, NY 10087-9253


                      JAY D ENTERPRISES
                      253 EAST FIRST STREET
                      Waynesburg, PA 15370


                      Jefferson Gas Gathering Company, LLC
                      320 Southview Drive
                      Bridgeport, WV 26330


                      JGM SALES
                      139 SHIDLER RUN ROAD
                      Amity, PA 15311


                      JOE'S AUTO GLASS, LLC
                      3347 US HWY 33 W
                      Weston, WV 26452


                      John Deere Financial
                      6400 NW 86th St,
                       PO Box 6600
                      Johnston, IA 50131-6600


                      John Deere Financial
                      6400 NW 86th St,
                      PO Box 6600
                      Johnston, IA 50131-6600
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 123 of
                                        134

                      John Deere Financial
                      6400 NW 86th St,
                      P.O. Box 6600
                      Johnston, IA 50131-6600


                      KINGS TIRE SERVICE, INC.
                      US ROUTE 52 NORTH
                      Bluefield, WV 24701


                      KLRS,LLC
                      277 CHRISTOPHER AVE.
                      Bridgeport, WV 26330


                      Komatsu Financial Limited Partnership
                      P.O. Box 99303
                      Chicago, IL 60693


                      Kubota Credit Corporation, USA
                      P.O. Box 2046
                      Grapevine, TX 76099


                      Kubota Credit Corporation, USA
                      PO Box 0559
                      Carol Stream, IL 60132-0559


                      KUBOTA CREDIT CORPORATION, USA
                      PO BOX 0559
                      Dallas, GA 30132-0559


                      LAND CLEARING SPECIALISTS, INC.
                      111 KELSO ROAD
                      Mc Donald, PA 15057


                      LEE SUPPLY CO, INC
                      PO BOX 640335
                      Pittsburgh, PA 15264-0335


                      LEEMAX SAFETY SOLUTIONS, LLC
                      1310 GREENMONT HILLS DRIVE
                      Vienna, WV 26105


                      LESLIE EQUIPMENT COMPANY
                      P.O. BOX 1547
                      Elkins, WV 26241
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 124 of
                                        134

                      LIBERTY SALES AND DISTRIBUTION, LLC
                      2880 BERGEY ROAD, SUITE F
                      Hatfield, PA 19440


                      LIGONIER CONSTRUCTION COMPANY
                      P.O. BOX 277
                      Laughlintown, PA 15655


                      LITMAN EXCAVATING, INC.
                      836 1ST STREET
                      New Martinsville, WV 26155


                      LOFFA ENTERPRISES INC
                      dba SPECIALTY SUPPLY COMPANY
                      Wheeling, WV 26003


                      MAGNA SERVICE AGENCY
                      600 OLD POND RD, STE 507
                      Bridgeville, PA 15017


                      MAGNOLIA LAYNE BOUTIQUE
                      832 CALL VALLEY ROAD
                      Swords Creek, VA 24649


                      MARK KILKENNY HEALTH & SAFETY CONSULTAN



                      Markwest Liberty Midstream and Resources
                      320 Southview Drive
                      Bridgeport, WV 26330


                      MARSHALL COUNTY COOPERATIVE IN
                      400 ELEVENTH STREET
                      PO BOX 455
                      Moundsville, WV 26041-0455


                      MATTHEWS LUBRICANTS INC
                      3498 GRAND AVENUE
                      Pittsburgh, PA 15225


                      MCM BUSINESS SYSTEMS
                      1315 BUCKHANNON PIKE
                      Clarksburg, WV 26301
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 125 of
                                        134

                      MEDEXPRESS URGENT CARE, PC
                      PO BOX 7959
                      Belfast, ME 04915-7900


                      MID ATLANTIC MAINTENANCE
                      PO BOX 3405
                      Parkersburg, WV 26103


                      MILLENIUM TORQUE & TENSIONING, INC.
                      PO BOX 13
                      Eighty Four, PA 15330-0365


                      MINGO JUNCTION STEEL WORKS LLC
                      500 SENECA STREET
                      Suite 504
                      Buffalo, NY 14204


                      MON POWER
                      PO BOX 3615
                      Akron, OH 44309-3615


                      MONT LEVINE, INC.
                      P.O. BOX 2080
                      Fairmont, WV 26555-2080


                      MOOREHEAD BROTHERS INC
                      PO BOX 124
                      Blacksburg, SC 29702


                      MORAIN SALES AND SERVICES, INC.
                      1217 SALT SPRINGS ROAD
                      Mineral Ridge, OH 44440


                      MORGAN & SONS, INC.
                      1380 EAST GRAFTON RD
                      Fairmont, WV 26554


                      MORGANTOWN POWER EQUIPMENT



                      MSES CONSULTANTS, INC.
                      P.O. DRAWER 190
                      Clarksburg, WV 26302-0190
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 126 of
                                        134

                      MT STATE TRAILER RENTAL, INC.
                      482 LOWER AARON'S CREEK RD
                      Morgantown, WV 26508


                      MURPHY TRACTOR & EQUIPMENT CO., INC.
                      60611 HULSE ROAD
                      Cambridge, OH 43725


                      MVB BANK
                      1000 JOHNSON AVE.
                      Bridgeport, WV 26330


                      MVB VISA
                      1000 JOHNSON AVE.
                      Bridgeport, WV 26330


                      NATERNICOLA'S MASONRY, LLC
                      626 MARYLAND AVENUE
                      Fairmont, WV 26554


                      NATIONAL LIME & STONE COMPANY
                      PO BOX 120
                      Findlay, OH 45839-0120


                      NATIONAL TANK & EQUIPMENT
                      1600 ROUTE 136
                      Washington, PA 15301


                      NEEDS FARMS LLC
                      C/O STEVE NEEDS
                      3491 Canal Rd. NE
                      Millersport, OH 43046


                      NEWLONS INTERNATIONAL SALES, LLC
                      PO BOX 1334
                      Elkins, WV 26241


                      NONDESTRUCTIVE INSPECTION SERVICE INC
                      2825 ROUTE 60, EAST
                      Hurricane, WV 25526


                      OCTANE ENVIRONMENTAL LLC
                      PO BOX 67
                      Bridgeport, WV 26330
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 127 of
                                        134

                      OHIO VALLEY SEPTIC INC.
                      190 VALLEY VIEW DRIVE
                      Wellsburg, WV 26070


                      OLIVER FUELS AND OIL INC
                      PO BOX 2208
                      Decatur, AL 35609-2208


                      OMNI METRIX GLOBAL MONITORING AND CNTRL
                      4295 HAMILTON MILL ROAD
                      Buford, GA 30518


                      PAC-VAN, INC.
                      75 REMITTANCE DRIVE
                      Suite 3300
                      Chicago, IL 60675-3300


                      Paccar Financial Corp
                      PO Box 121166
                      Dallas, TX 75312-1166


                      PACE ANALYTICAL SERVICES, LLC
                      P.O. BOX 684056
                      Chicago, IL 60695-4056


                      PATRIOT PILOTING SERVICES LLC
                      PO BOX 114
                      Lawrence, PA 15055


                      PEACEMAKER SEPTIC SERVICE FARMS
                      18410 BLOOMERYPIKE
                      Bloomery, WV 26817


                      PEOPLES - WV
                      PO BOX 645345
                      Pittsburgh, PA 15264-5251


                      PERKINS SUPPLY, INC.
                      2966 NORTHWEST PIKE
                      Pennsboro, WV 26415-9624


                      PETROMAX, LTD
                      301 PRESTLEY ST.
                      Carnegie, PA 15106
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 128 of
                                        134

                      PITNEY BOWES GLOBAL FINANCIAL SER.,INC
                      PO BOX 371887
                      Pittsburgh, PA 15250-7887


                      PITNEY BOWES POSTAGE BY PHONE
                      PO BOX 371874
                      Pittsburgh, PA 15250-7874


                      PRODUCTIVITY PLUS
                      DEPT. 93 - 55002218881
                      Phoenix, AZ 85062-8004


                      PURDY RUN AGGREGATES, LLC
                      PO BOX 4265
                      Clarksburg, WV 26302-4265


                      Putnam Holdings LLC
                      4392 First Avenue
                      Nitro, WV 25143


                      QUALITY MACHINE CO INC
                      P O BOX 878
                      Bridgeport, WV 26330


                      QW HOLDING CORPORATION
                      dba: QUALA
                      P.O. BOX 534698
                      Atlanta, GA 30353-4698


                      RANDOM PRODUCTS INC.
                      PO BOX 25065
                      Cleveland, OH 44125


                      RANSON INSPECTION SERVICES, LLC
                      422 COLEMAN BRANCH ROAD
                      Ripley, WV 25271


                      RDR ENERGY RESOURCES, INC.
                      1272 E. PIKE ST
                      Clarksburg, WV 26301


                      REDBIRD DEVELOPMENT, LLC
                      11565 STATE ROUTE 676
                      Vincent, OH 45784
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 129 of
                                        134

                      RELIANCE LABORATORIES INC
                      P O BOX 4657
                      Bridgeport, WV 26330-4657


                      RICA Developers LLC
                      5793 W Veterans Memorial Highway
                      Bridgeport, WV 26330


                      RIDGE RUNNER PIPELINE SERVICES
                      P.O. Box 159
                      Maidsville, WV 26541


                      RISH EQUIPMENT CO.
                      5957 WINDSWEPT BLVD
                      Wise, VA 24293


                      RON'S PORTA JOHNS,INC
                      346 INDIAN RUN ROAD
                      Marietta, OH 45750


                      RYAN ENVIRONMENTAL TRANSPORT
                      5793 W. VETERANS MEMORIAL HWY
                      Bridgeport, WV 26330


                      SAFETY-KLEEN SYSTEMS, INC.
                      PO BOX 382066
                      Pittsburgh, PA 15250-8066


                      SANDBAGS LLC
                      4301 S VALLEY VIEW BLVD STE 19
                      Las Vegas, NV 89103-4008


                      SBA
                      14925 Kingsport Rd
                      Fort Worth, TX 76155-2243


                      SECUR O&G, LLC
                      409 BROAD STREET
                      Allison Park, PA 15101


                      SHAFER EQUIPMENT, LLC
                      141 CAMPBELLS CREEK RD
                      Charleston, WV 25306
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 130 of
                                        134

                      SHAMBLIN STONE, INC.
                      P.O. BOX 744199
                      Atlanta, GA 30374


                      SLEEP INN & SUITES
                      8 WAL MART DRIVE
                      Moundsville, WV 26041


                      SOUTHEASTERN EQUIPMENT CO., INC.
                      PO BOX 536
                      Cambridge, OH 43725


                      SPARKLE WASH
                      231 CATAWBA ROAD
                      Fairmont, WV 26554


                      SPARTAN MAT, LLC
                      3158 E BONANZA CT
                      Gilbert, AZ 85297


                      SPRINT
                      PO BOX 4181
                      Carol Stream, IL 60197-4181


                      STATE ELECTRIC
                      PO BOX 890889
                      Charlotte, NC 28289-0089


                      STEPTOE & JOHNSON PLLC
                      400 WHITE OAKS BLVD
                      Suite 247
                      Bridgeport, WV 26330-0247


                      STEWART'S ELECTRICAL INSPECTION
                      305 OAK STREET
                      Irwin, PA 15642


                      SUPREME TRAFFIC CONTROL SERVICE LLC
                      3851 PERRYSVILLE AVENUE
                      Pittsburgh, PA 15214


                      SUSQUEHANNA WIRE ROPE & RIGGING
                      PO BOX P
                      Ridgway, PA 15853
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 131 of
                                        134

                      TANK SERVICES
                      PO BOX 71
                      Dennison, OH 44621


                      TEI ANALYTICAL SERVICES, INC.
                      PO BOX 844474
                      Dallas, TX 75284-4474


                      TEKSOLV, INC
                      130 EXECUTIVE DRIVE
                      Suite 5
                      Newark, DE 19702


                      THE HOME CITY ICE COMPANY
                      PO BOX 111116
                      Cincinnati, OH 45211


                      THE SHERWIN-WILLIAMS CO.
                      1208 W. MAIN STREET
                      Bridgeport, WV 26330


                      THE TRENTON CORPORATION
                      7700 JACKSON RD
                      Ann Arbor, MI 48103


                      THREE-D DRILLING INC
                      2839 DOGTOWN RD
                      Reedsville, WV 26547-9729


                      Toshiba Financial Services
                      P.O. Box 660831
                      Dallas, TX 75266-0831


                      TRENCHTECH,INC.
                      PO BOX 3039
                      Ambler, PA 19002


                      TRI-STATE PETROLEUM CORP.
                      P.O. BOX 4006
                      Wheeling, WV 26003


                      TYGART ELECTRIC
                      PO BOX 301
                      Grafton, WV 26354
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 132 of
                                        134

                      UNEX
                      dba HYTORC
                      333 Route 17 North
                      Mahwah, NJ 07430


                      UniFirst
                      3 Progress Way
                      Clarksburg, WV 26301


                      UNIFIRST CORPORATION
                      3 PROGRESS WAY
                      Clarksburg, WV 26301


                      UNITED PARCEL SERVICE
                      PO BOX 809488
                      Atlanta, GA 30384-0711


                      UNITED RENTALS (NO. AMERICA), INC.
                      PO BOX 100711
                      Atlanta, GA 30384-0711


                      VALLEY GENERAL CONTRACTING, INC
                      DRAWER 2030
                      Fairmont, WV 26555


                      VERTICAL ACCESS SOLUTIONS
                      PO BOX 64291
                      Baltimore, MD 21264-4291


                      VFS US LLC
                      PO Box 7247-0236
                      Philadelphia, PA 19170-0236


                      WASTE MANAGEMENT
                      PO BOX 13648
                      Philadelphia, PA 19101-3648


                      WELKER
                      13839 WEST BELLFORT STREET
                      Sugar Land, TX 77498


                      WILKIE CONTRACTING CO
                      PO BOX T
                      Claysville, PA 15323
No. 1:20-bk-00738   Doc 1   Filed 09/29/20 Entered 09/29/20 17:00:58   Page 133 of
                                        134

                      WILLIAMS SCOTSMAN, INC.
                      PO BOX 91975
                      Chicago, IL 60693-1975


                      WILLQUIP LLC
                      5801 US HWY 19N
                      Jane Lew, WV 26378


                      WILSON SUPPLY COMPANY
                      15401 MCMULLEN HWY,SW
                      Cumberland, MD 21502


                      WINE'S ADVERTISING
                      2271 US HIGHWAY 19N
                      Jane Lew, WV 26378


                      WOLFE ENVIRONMENTAL TRANSPORT, LLC
                      70 COLUMBIA BLVD
                      Clarksburg, WV 26301


                      WOODFORD OIL
                      PO BOX 567
                      Elkins, WV 26241


                      WORLDWIDE PARTS DEPARTMENT
                      685 INDUSTRIAL PARK RD
                      Jane Lew, WV 26378


                      WVFX
                      PO BOX 14200
                      Tallahassee, FL 32317-4200


                      XYLEM DEWATERING SOLUTIONS, INC.
                      28611 NETWORK PLACE
                      Chicago, IL 60673-1286


                      YAGER MATERIALS CORP
                      PO BOX 2000
                      Owensboro, KY 42302


                      ZINN'S SEPTIC SERVICES, LLC
                      175 CLOVERLEAF LANE
                      Buckhannon, WV 26201
            No. 1:20-bk-00738                      Doc 1             Filed 09/29/20 Entered 09/29/20 17:00:58             Page 134 of
                                                                                 134

                                                               United States Bankruptcy Court
                                                                     Northern District of West Virginia
 In re      Ryan Environmental,LLC                                                                        Case No.
                                                                                    Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Ryan Environmental,LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Clayton Rice
 2045 Natalie Drive
 Bridgeport, WV 26330
 James J. Cava, Jr.
 190 Ridgeway Drive
 Bridgeport, WV 26330




    None [Check if applicable]




 September 29, 2020                                                     /s/ Martin P. Sheehan
 Date                                                                   Martin P. Sheehan 4812
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Ryan Environmental,LLC
                                                                        SHEEHAN & ASSOCIATES, P.L.L.C.
                                                                        1 Community St., Ste 200
                                                                        Wheeling, WV 26003
                                                                        304-232-1064 Fax:304-232-1066
                                                                        sheehanbankruptcy@wvdsl.net




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
